 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
wachovia logo [img1.jpg]
 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
Dated as of March 15, 2007
 
among
 
BENIHANA INC.
as Borrower,
 
and


CERTAIN SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,
as Guarantors,
 
THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO
 
and
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent
 

--------------------------------------------------------------------------------

 
Prepared by:
 
moore [img2.jpg]
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

     
Page
SECTION 1  DEFINITIONS
1
1.1
 
Definitions.
1
1.2
 
Computation of Time Periods.
23
1.3
 
Accounting Terms.
23
1.4
 
Execution of Documents.
24
SECTION 2  CREDIT FACILITIES
24
2.1
 
Sweep Plus Revolving Loans.
25
2.2
 
Non-Sweep Revolving Loans.
27
2.3
 
Letter of Credit Subfacility.
27
SECTION 3  OTHER PROVISIONS RELATING TO CREDIT FACILITIES
33
3.1
 
Default Rate.
33
3.2
 
Extension and Conversion.
33
3.3
 
Prepayments.
34
3.4
 
Termination and Reduction of Revolving Committed Amount.
35
3.5
 
Fees.
35
3.6
 
Capital Adequacy.
36
3.7
 
Limitation on Eurodollar Loans.
37
3.8
 
Illegality.
37
3.9
 
Requirements of Law.
38
3.10
 
Treatment of Affected Loans.
39
3.11
 
Taxes.
40
3.12
 
Compensation.
41
3.13
 
Pro Rata Treatment.
42
3.14
 
Sharing of Payments.
43
3.15
 
Payments, Computations, Etc.
44
3.16
 
Evidence of Debt.
45
3.17
 
Replacement Lenders.
46
3.18
 
Non-Receipt of Funds by the Administrative Agent.
47
3.19
 
Inability to Determine Interest Rate.
48
3.20
 
Yield Protection.
48
SECTION 4  GUARANTY
50
4.1
 
The Guaranty.
50
4.2
 
Obligations Unconditional.
50
4.3
 
Reinstatement.
51
4.4
 
Certain Additional Waivers.
52
4.5
 
Remedies.
52
4.6
 
Rights of Contribution.
53
4.7
 
Continuing Guarantee.
53
SECTION 5  CONDITIONS
54
5.1
 
Closing Conditions.
54
5.2
 
Conditions to all Extensions of Credit.
57

 
i

--------------------------------------------------------------------------------


 
SECTION 6  REPRESENTATIONS AND WARRANTIES
58
6.1
 
Financial Condition.
58
6.2
 
No Material Change.
59
6.3
 
Organization and Good Standing.
59
6.4
 
Power; Authorization; Enforceable Obligations.
59
6.5
 
No Conflicts.
60
6.6
 
No Default.
60
6.7
 
Ownership.
60
6.8
 
Indebtedness.
60
6.9
 
Litigation.
60
6.10
 
Taxes.
61
6.11
 
Compliance with Law.
61
6.12
 
ERISA.
61
6.13
 
Subsidiaries.
62
6.14
 
Governmental Regulations, Etc.
62
6.15
 
Purpose of Loans and Letters of Credit.
63
6.16
 
Environmental Matters.
64
6.17
 
Intellectual Property.
65
6.18
 
Solvency.
65
6.19
 
Investments.
65
6.20
 
Location of Collateral.
65
6.21
 
Disclosure.
65
6.22
 
No Burdensome Restrictions.
65
6.23
 
Brokers’ Fees.
66
6.24
 
Labor Matters.
66
6.25
 
Anti-Terrorism Laws.
66
6.26
 
Compliance with OFAC Rules and Regulations.
66
6.27
 
Compliance with FCPA.
66
SECTION 7  AFFIRMATIVE COVENANTS
67
7.1
 
Information Covenants.
67
7.2
 
Preservation of Existence and Franchises.
70
7.3
 
Books and Records.
70
7.4
 
Compliance with Law.
70
7.5
 
Payment of Taxes and Other Indebtedness.
70
7.6
 
Insurance.
70
7.7
 
Maintenance of Property.
71
7.8
 
Performance of Obligations.
71
7.9
 
Use of Proceeds.
71
7.10
 
Audits/Inspections.
71
7.11
 
Financial Covenants.
71
7.12
 
Additional Credit Parties.
72
7.13
 
Pledged Assets.
72
7.14
 
Landlord Waivers.
73
7.15
 
Post-Closing Requirements; Further Assurances.
73
SECTION 8  NEGATIVE COVENANTS
74
8.1
 
Indebtedness.
74

 
ii

--------------------------------------------------------------------------------


 
8.2
 
Liens.
74
8.3
 
Nature of Business.
75
8.4
 
Consolidation, Merger, Dissolution, etc.
75
8.5
 
Asset Dispositions.
75
8.6
 
Investments.
76
8.7
 
Restricted Payments.
76
8.8
 
Transactions with Affiliates.
76
8.9
 
Fiscal Year; Organizational Documents.
77
8.10
 
Limitation on Restricted Actions.
77
8.11
 
Ownership of Subsidiaries.
77
8.12
 
Sale Leasebacks.
78
8.13
 
[Reserved].
78
8.14
 
Stock Purchase Agreement.
78
SECTION 9  EVENTS OF DEFAULT
78
9.1
 
Events of Default.
78
9.2
 
Acceleration; Remedies.
81
SECTION 10  AGENCY PROVISIONS
82
10.1
 
Appointment, Powers and Immunities.
82
10.2
 
Reliance by Agent.
82
10.3
 
Defaults.
83
10.4
 
Rights as a Lender.
83
10.5
 
Indemnification.
83
10.6
 
Non-Reliance on Agent and Other Lenders.
84
10.7
 
Successor Agent.
84
SECTION 11  MISCELLANEOUS
85
11.1
 
Notices.
85
11.2
 
Right of Set-Off; Adjustments.
85
11.3
 
Benefit of Agreement.
85
11.4
 
No Waiver; Remedies Cumulative.
87
11.5
 
Expenses; Indemnification.
88
11.6
 
Amendments, Waivers and Consents.
89
11.7
 
Counterparts.
90
11.8
 
Headings.
90
11.9
 
Survival.
90
11.10
 
Governing Law; Submission to Jurisdiction; Venue.
90
11.11
 
Severability.
91
11.12
 
Entirety.
91
11.13
 
Binding Effect; Termination.
92
11.14
 
Source of Funds.
92
11.15
 
Conflict.
93
11.16
 
Arbitration; Consent to Jurisdiction and Service of Process.
93
11.17
 
Confidentiality.
94
11.18
 
Waivers of Jury Trial; Waiver of Consequential Damages.
95
11.19
 
Patriot Act Notice.
95
11.20
 
Continuing Agreement.
96

 
iii

--------------------------------------------------------------------------------




EXHIBITS


Exhibit 1.1A
 
Form of Pledge Agreement
Exhibit 1.1B
 
Form of Security Agreement
Exhibit 2.1(b)(i)
 
Form of Notice of Borrowing
Exhibit 2.1(d)
 
Form of Revolving Note
Exhibit 3.2
 
Form of Notice of Extension/Conversion
Exhibit 7.1(d)
 
Form of Officer’s Compliance Certificate
Exhibit 7.12
 
Form of Joinder Agreement
Exhibit 11.3(b)
 
Form of Assignment and Acceptance

 
SCHEDULES


Schedule 1.1A
 
Investments
Schedule 1.1B
 
Liens
Schedule 1.1C
 
Existing Letters of Credit
Schedule 2.1(a)
 
Lenders
Schedule 5.1(h)
 
Corporate Structure
Schedule 6.4
 
Required Consents, Authorizations, Notices and Filings
Schedule 6.9
 
Litigation
Schedule 6.13
 
Subsidiaries
Schedule 6.17
 
Intellectual Property
Schedule 6.20(a)
 
Collateral Locations
Schedule 6.20(b)
 
Chief Executive Offices
Schedule 7.6
 
Insurance
Schedule 8.1
 
Indebtedness
Schedule 8.8
 
Transactions with Affiliates



iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of March 15, 2007 (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), is by and
among BENIHANA INC., a Delaware corporation (the “Borrower”), the Guarantors (as
defined herein), the Lenders (as defined herein) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent for the Lenders (in such capacity, the “Agent”).
 
W I T N E S S E T H


WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower of up to $75,000,000, as more
particularly described herein; and


WHEREAS, the Lenders have agreed to make the requested credit facility available
to the Borrower on the terms and conditions hereinafter set forth;


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
SECTION 1


DEFINITIONS


1.1          Definitions.


As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:


“Acquisition” means the acquisition by any Person of the Capital Stock or all or
substantially all of the Property of another Person, whether or not involving a
merger or consolidation with such Person.


“Additional Credit Party” means each Person that becomes a Guarantor after the
Closing Date by execution of a Joinder Agreement.


“Adjusted Base Rate” means the Base Rate plus the Applicable Margin.


“Adjusted Eurodollar Market Index Rate” means the Eurodollar Market Index Rate
plus the Applicable Margin for Eurodollar Loans.


1

--------------------------------------------------------------------------------




“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable Margin
for Eurodollar Loans.


“Affiliate” means, with respect to any Person, any other Person (a) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (b) directly or indirectly owning or holding ten
percent (10%) or more of the equity interest in such Person. For purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.


“Agent” shall have the meaning assigned to such term in the heading hereof,
together with any successors or assigns.


“Agent’s Fees” shall have the meaning assigned to such term in Section 3.5(c).


Applicable Lending Office” means, for each Lender, the office of such Lender (or
of an Affiliate of such Lender) as such Lender may from time to time specify to
the Agent and the Borrower by written notice as the office by which its
Eurodollar Loans are made and maintained.


“Applicable Margin” means, for purposes of calculating the applicable interest
rate for any day for any Revolving Loan, the applicable rate of the Commitment
Fee for any day for purposes of Section 3.5(a) and the applicable rate of the
Standby Letter of Credit Fee for any day for purposes of Section 3.5(b)(i), the
appropriate Applicable Margin corresponding to the Leverage Ratio in effect as
of the most recent Calculation Date:


 
 
 Pricing Level
 
 
 
Leverage Ratio
 
Applicable Margin for Eurodollar Loans
 
Applicable Margin for Base Rate Loans
 
Revolver Commitment Fee
 
Applicable Margin For Standby Letter of Credit Fee
 
I
   
> 3.00 to 1.0
   
1.250
%
 
-1.50
%
 
0.300
%
 
1.250
%
II
   
> 2.75 to 1.0 but ≤ 3.00 to 1.0
   
1.000
%
 
-1.75
%
 
0.250
%
 
1.000
%
III
   
> 2.25 to 1.0 but ≤ 2.75 to 1.0
   
0.875
%
 
-1.875
%
 
0.200
%
 
0.875
%
IV
   
≤ 2.25 to 1.0
   
0.750
%
 
-2.000
%
 
0.150
%
 
0.750
%

 
The Applicable Margins shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five (5) Business Days after the date by which the
Borrower is required to provide the officer’s certificate in accordance with the
provisions of Section 7.1(d) for the most recently ended fiscal quarter of the
Consolidated Parties; provided that the initial Pricing Level shall be
determined by the Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Consolidated Parties preceding the Closing Date and
thereafter the Pricing Level shall be determined by the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Consolidated Parties
preceding the applicable Calculation Date; provided, further that if the
Borrower fails to provide the officer’s certificate required by Section 7.1(d)
on or before the most recent Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level I until such time as an
appropriate officer’s certificate is provided whereupon the Pricing Level shall
be determined by the then current Leverage Ratio. In the event that any
financial information or certification provided to the Agent in accordance with
this Credit Agreement, is shown to be inaccurate other than inaccuracy resulting
from a subsequent change in GAAP where the original determination was correct as
of the date upon which such determination was actually made (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (i)
the Borrower shall immediately deliver to the Agent a corrected officer’s
certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined as if the corrected Pricing Level were applicable for such Applicable
Period, and (iii) the Borrower shall immediately pay to the Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period. Each Applicable Margin shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margins shall be applicable to all existing Loans as well as any new
Loans made or issued.
 
2

--------------------------------------------------------------------------------


 
“Application Period”, in respect of any Asset Disposition, shall have the
meaning assigned to such term in Section 8.5.


“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.


“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary and any asset
subject to an Off-Balance Sheet Lease Obligation, but excluding the sale of
inventory in the ordinary course of business) of any Consolidated Party whether
by sale, lease, transfer or otherwise.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (a) a court or governmental agency
having jurisdiction in the premises shall enter an order for relief in respect
of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (b) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of
sixty (60) consecutive days; or (c) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or make any general assignment for the benefit of creditors; or (d) such Person
shall be unable to, or shall admit in writing its inability to, pay its debts
generally as they become due.
 
3

--------------------------------------------------------------------------------


 
“Base Rate” means, for any day, the rate per annum equal to the higher of
(a) the Federal Funds Rate for such day plus one-half of one percent (.5%) and
(b) the Prime Rate for such day. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Rate shall be effective on the effective
date of such change in the Prime Rate or Federal Funds Rate.


“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.


“Borrower” means the Person identified as such in the heading hereof, together
with any permitted successors and assigns.


“BOT” means Benihana of Tokyo, Inc.


“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close, except that, when used in connection
with a Eurodollar Loan or a Eurodollar Market Index Rate Loan, such day shall
also be a day on which dealings between banks are carried on in U.S. dollar
deposits in London, England.


“Calculation Date” has the meaning set forth in the definition of “Applicable
Margin” set forth in this Section 1.1.


“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.


“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) U.S. dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which any
Credit Party shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through
(d).
 
4

--------------------------------------------------------------------------------


 
“Certificate of Designations” means the Certificate of Designations, Preferences
and Rights of Series B Convertible Preferred Stock of the Borrower.


“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Change of Control” shall mean at any time the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Exchange Act) other than BOT (and those Persons who
beneficially own the Capital Stock of BOT as of the Closing Date) and BFC
Financial Corporation, is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a person shall be deemed to
have “beneficial ownership” of all securities that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the then outstanding Voting
Stock of the Borrower; or (b) the replacement of a majority of the Board of
Directors of the Borrower over a two-year period from the directors who
constituted the Board of Directors at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board of Directors of the Borrower then still in office who either were members
of such Board of Directors at the beginning of such period or whose election as
a member of such Board of Directors was previously so approved.


“Checking Account” shall mean the Borrower’s checking account as designated by
the Borrower in writing to the Administrative Agent.


“Closing Date” means the date hereof.
 
5

--------------------------------------------------------------------------------


 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.


“Collateral” means a collective reference to the collateral which is identified
in, and at any time will be covered by, the Collateral Documents.


“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement and such other documents executed and delivered in
connection with the attachment and perfection of the Agent’s security interests
and liens arising thereunder, including without limitation, UCC financing
statements and patent, trademark and copyright filings.


“Commitment” means (a) with respect to each Lender, the Revolving Commitment of
such Lender and (b) with respect to the Issuing Lender, the LOC Commitment.


“Commitment Fee” shall have the meaning assigned to such term in Section 3.5(a).


“Commitment Fee Calculation Period” shall have the meaning assigned to such term
in Section 3.5(a).


“Consolidated Accrued Interest Expense” means, for any period, accrued interest
expense (including the amortization of debt discount and premium and the
interest component under Capital Leases) of the Consolidated Parties on a
consolidated basis for such period, as determined in accordance with GAAP. The
applicable period shall be for the four consecutive fiscal quarters ending as of
the date of determination.


“Consolidated Adjusted Debt” means the sum of (a) Funded Indebtedness plus (b)
Consolidated Rent Expense multiplied by a factor of eight (8).


“Consolidated EBIT” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Accrued Interest Expense for such period, and (ii) Consolidated Taxes, all as
determined in accordance with GAAP.


“Consolidated EBITDAR” means, for any period, the sum of (a) Consolidated EBIT
for such period, plus (b) an amount which, in the determination of Consolidated
EBIT, has been deducted for (i) depreciation and amortization expense (including
non-cash impairment charges) for such period and (ii) Consolidated Rent Expense
for such period, all as determined in accordance with GAAP.


“Consolidated Material Adverse Effect” means a material adverse effect on (a)
the condition (financial or otherwise), operations, business, assets,
liabilities or prospects of the Consolidated Parties taken as a whole, (b) the
ability the Consolidated Parties taken as a whole to perform any obligation
under the Credit Documents or (c) the material rights and remedies of the
Lenders under the Credit Documents.
 
6

--------------------------------------------------------------------------------


 
“Consolidated Net Income” means, for any period, net income (excluding
extraordinary items) after taxes for such period of the Consolidated Parties on
a consolidated basis, as determined in accordance with GAAP.


“Consolidated Parties” means a collective reference to the Borrower and its
Subsidiaries, and “Consolidated Party” means any one of them.


“Consolidated Rent Expense” shall mean, for any period, all rent expense of the
Consolidated Parties on a consolidated basis for such period, as determined in
accordance with GAAP.


“Consolidated Scheduled Funded Debt Payments” means, as of the end of each
fiscal quarter of the Consolidated Parties, for the Consolidated Parties on a
consolidated basis, the sum of all scheduled payments of principal on Funded
Indebtedness for the applicable period ending on such date (including the
principal component of payments due on Capital Leases during the applicable
period ending on such date); it being understood that Consolidated Scheduled
Funded Debt Payments shall not include voluntary prepayments or the mandatory
prepayments required pursuant to Section 3.3.


“Consolidated Taxes” means, for any period, the aggregate of all federal, state,
local and foreign income, value added and similar taxes of the Consolidated
Parties on a consolidated basis for such period, as determined in accordance
with GAAP.


“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 3.2 hereof of a Eurodollar Loan from one Interest Period to
the next Interest Period.


“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 3.2 or Sections 3.7 through 3.12, inclusive, of a Base Rate Loan into a
Eurodollar Loan.


“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, each Joinder Agreement, the Collateral Documents and
all other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto (in each case as the same may be
amended, modified, restated, supplemented, extended, renewed or replaced from
time to time), and “Credit Document” means any one of them.


“Credit Parties” means a collective reference to the Borrower and the
Guarantors, and “Credit Party” means any one of them.


“Credit Party Obligations” means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Agent, whenever arising, under this Credit Agreement, the Notes, the
Collateral Documents or any of the other Credit Documents (including, but not
limited to, any interest accruing after the occurrence of a Bankruptcy Event
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code) and (b) all liabilities and
obligations, whenever arising, owing from the Borrower to any Lender, any
Affiliate of a Lender, or any other Person that was a Lender (or an Affiliate of
a Lender) at any time (or whose Affiliate has ceased to be a Lender) arising
under any Hedging Agreement.
 
7

--------------------------------------------------------------------------------


 
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


“Defaulting Lender” means, at any time, any Lender that (a) has failed to make a
Loan or purchase a Participation Interest required pursuant to the term of this
Credit Agreement within one Business Day of when due, (b) other than as set
forth in (a) above, has failed to pay to the Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Credit Agreement within one
Business Day of when due, or (c) has been deemed insolvent or has become subject
to a bankruptcy or insolvency proceeding or with respect to which (or with
respect to any of assets of which) a receiver, trustee or similar official has
been appointed.


“Dollars” and “$” means dollars in lawful currency of the United States of
America.


“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is incorporated or organized under the laws of any State of the
United States or the District of Columbia.


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and
(c) any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 11.3, the Borrower (such approval not to be unreasonably withheld
or delayed by the Borrower and such approval to be deemed given by the Borrower
if no objection is received by the assigning Lender and the Agent from the
Borrower within five (5) Business Days after notice of such proposed assignment
has been provided by the assigning Lender to the Borrower); provided, however,
that neither the Borrower nor an Affiliate of the Borrower shall qualify as an
Eligible Assignee.


“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes. 


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
 
8

--------------------------------------------------------------------------------


 
“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes the Borrower and which is treated as a single employer
under Sections 414(b) or (c) of the Code.


“ERISA Event” means (a) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (b) the withdrawal by any Consolidated Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
substantial employer (as such term is defined in Section 4001(a)(2) of ERISA),
or the termination of a Multiple Employer Plan; (c) the distribution of a notice
of intent to terminate or the actual termination of a Plan pursuant to Section
4041(a)(2) or 4041A of ERISA; (d) the institution of proceedings to terminate or
the actual termination of a Plan by the PBGC under Section 4042 of ERISA;
(e) any event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (f) the complete or partial withdrawal of any Consolidated Party or any
ERISA Affiliate from a Multiemployer Plan; (g) the conditions for imposition of
a lien under Section 302(f) of ERISA exist with respect to any Plan; or (h) the
adoption of an amendment to any Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA.


“Eurodollar Loan” means any Loan that bears interest at a rate based upon the
Eurodollar Rate.


“Eurodollar Market Index Rate” means, for any day, the rate for one month U.S.
dollar deposits, as reported on Telerate page 3750 as of 11:00 a.m., London
time, on such day, or if such day is not a London business day, then the
immediately preceding London business day (or if not so reported, then as
determined by the Administrative Agent from another recognized source or
interbank quotation).


“Eurodollar Market Index Rate Loan” means any Loan bearing interest at a rate
determined by reference to the Eurodollar Market Index Rate.


“Eurodollar Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Agent to be equal to the quotient obtained by
dividing (a) the London Interbank Offered Rate for such Eurodollar Loan for such
Interest Period by (b) 1 minus the Eurodollar Reserve Requirement for such
Eurodollar Loan for such Interest Period.


“Eurodollar Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Eurodollar Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (a) any
category of liabilities which includes deposits by reference to which the
Adjusted Eurodollar Rate is to be determined, or (b) any category of extensions
of credit or other assets which include Eurodollar Loans. The Adjusted
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Eurodollar Reserve Requirement.
 
9

--------------------------------------------------------------------------------


 
“Event of Default” means such term as defined in Section 9.1.


“Existing Letter of Credit” shall mean each of the letters of credit described
by date of issuance, amount, purpose and the date of expiry on Schedule 1.1C
hereto.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Excluded Asset Disposition” means any Asset Disposition by any Consolidated
Party to any Credit Party if (a) the Credit Parties shall cause to be executed
and delivered such documents, instruments and certificates as the Agent may
request so as to cause the Credit Parties to be in compliance with the terms of
Section 7.11 after giving effect to such Asset Disposition and (b) after giving
effect to such Asset Disposition, no Default or Event of Default exists.


“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.


“Fees” means all fees payable pursuant to Section 3.5.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Agent (in its
individual capacity) on such day on such transactions as determined by the
Agent.


“Fixed Charge Coverage Ratio” means, as of the end of each fiscal quarter of the
Consolidated Parties for the four fiscal quarter period ending on such date, the
ratio of (a) Consolidated EBIT for the applicable period to (b) the sum of
(i) Consolidated Accrued Interest Expense for the applicable period plus
(ii) Consolidated Taxes for the applicable period plus (iii) dividends paid
during such period plus (iv) Consolidated Scheduled Funded Debt Payments for the
applicable period plus (v) any amounts paid for the repurchase of preferred
stock for the applicable period.


“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary of such Person.
 
10

--------------------------------------------------------------------------------


 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) the maximum amount of all standby letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (f) (i) all preferred Capital Stock issued by such Person and
required by the terms thereof to be redeemed in cash prior to or within ninety
(90) days after the Maturity Date, or for which mandatory sinking fund payments
are due and (ii) all accrued but unpaid dividends, (g) all Off-Balance Sheet
Lease Obligations, (h) the principal portion of all obligations of such Person
under Capital Leases, (i) all Indebtedness of another Person of the type
referred to in clauses (a)-(h) above secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (j) all Guaranty Obligations of such Person
with respect to Indebtedness of the type referred to in clauses (a)-(h) above of
another Person and (k) Indebtedness of the type referred to in clauses (a)-(h)
above of any partnership or unincorporated joint venture in which such Person is
legally obligated or has a reasonable expectation of being liable with respect
thereto.


“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.


“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.


“Guarantor” means each of the Persons identified as a “Guarantor” on the
signature pages hereto and each Additional Credit Party which may hereafter
execute a Joinder Agreement, together with their successors and permitted
assigns, and “Guarantor” means any one of them.


“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any Property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.
 
11

--------------------------------------------------------------------------------


 
“Hedging Agreements” means any interest rate protection agreement or foreign
currency exchange agreement between any Consolidated Party and any Lender, or
any Affiliate of a Lender.


“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person, (h) the principal portion of all obligations of such
Person under Capital Leases, (i) all obligations of such Person under Hedging
Agreements, (j) the maximum amount of all standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) (i) all preferred Capital Stock issued by such Person and required by the
terms thereof to be redeemed in cash prior to or within ninety (90) days after
the Maturity Date, or for which mandatory sinking fund payments are due, and
(ii) all accrued but unpaid dividends, and (l) all Off-Balance Sheet Lease
Obligations.


“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
calendar quarter and the Maturity Date, (b) as to Eurodollar Loans, the last day
of each calendar quarter and the Maturity Date and (c) as to Eurodollar Market
Index Rate Loans, the last day of each calendar quarter.


“Interest Period” means, as to Eurodollar Loans, a period of one, two or three
months’ duration, as the Borrower may elect, commencing, in each case, on the
date of the borrowing (including continuations and conversions thereof);
provided, however, (a) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day), (b) no
Interest Period shall extend beyond the Maturity Date, and (c) where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month.
 
12

--------------------------------------------------------------------------------


 
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets (excluding goods and inventory used or sold in the ordinary course of
business), shares of Capital Stock, bonds, notes, debentures, partnership, joint
ventures or other ownership interests or other securities of such other Person
or (b) any deposit with, or advance, loan or other extension of credit to, such
Person (other than deposits made in connection with the purchase of equipment or
other assets in the ordinary course of business) or (c) any other capital
contribution to or investment in such Person, including, without limitation, any
Guaranty Obligations (including any support for a letter of credit issued on
behalf of such Person) incurred for the benefit of such Person, but excluding
any Restricted Payment to such Person.


“Issuing Lender” means Wachovia.


“Issuing Lender Fees” shall have the meaning assigned to such term in
Section 3.5(b)(iii).


“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 7.12 hereto, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 7.12.


“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Person which may become a Lender by way of assignment in
accordance with the terms hereof, together with their successors and permitted
assigns.


“Letter of Credit” means any letter of credit issued by the Issuing Lender for
the account of any Credit Party in accordance with the terms of Section 2.3.


“Leverage Ratio” means, as of the end of each fiscal quarter of the Consolidated
Parties for the four fiscal quarter period ending on such date, with respect to
the Consolidated Parties on a consolidated basis, the ratio of (a) Consolidated
Adjusted Debt to (b) Consolidated EBITDAR for such period.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
 
13

--------------------------------------------------------------------------------


 
“Loan” or “Loans” means the Revolving Loans (or a portion of any Revolving Loan
bearing interest at the Adjusted Base Rate or the Adjusted Eurodollar Rate),
individually or collectively, as appropriate.


“LOC Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit in an aggregate face amount at any time outstanding (together with the
amounts of any unreimbursed drawings thereon) of up to the LOC Committed Amount.


“LOC Committed Amount” shall have the meaning assigned to such term in
Section 2.3.


“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.


“LOC Obligations” means, at any time, the sum of (a) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (b) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed by the Borrower.


“London Interbank Offered Rate” shall mean, with respect to any Eurodollar Loan
for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 A.M. (London time) two (2)
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, however, if more than one rate is
specified on Telerate Page 3750, the applicable rate shall be the arithmetic
mean of all such rates. If, for any reason, such rate is not available, the term
“London Interbank Offered Rate” shall mean, with respect to any Eurodollar Loan
for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.


“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of any Consolidated Party, (b) the ability of any Credit Party to perform any
material obligation under the Credit Documents to which it is a party or (c) the
material rights and remedies of the Lenders under the Credit Documents.


“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
 
14

--------------------------------------------------------------------------------


 
“Maturity Date” means the date which is five years following the Closing Date.


“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.


“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA.


“Multiple Employer Plan” means a Plan which any Consolidated Party or any ERISA
Affiliate and at least one employer other than the Consolidated Parties or any
ERISA Affiliate are contributing sponsors.


“Net Cash Proceeds” means the aggregate cash proceeds received by the
Consolidated Parties in respect of any Asset Disposition, net of (a) direct
costs (including, without limitation, legal, accounting and investment banking
fees, and sales commissions), (b) taxes paid or payable as a result thereof; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash received upon the sale or other disposition of any non-cash consideration
received by the Consolidated Parties in any Asset Disposition, and (c) in the
case of an Asset Disposition only, any amounts payable in respect of
Indebtedness which is secured by, or otherwise related to, any Property which is
the subject thereof to the extent such Indebtedness and any payments in respect
thereof are paid with a portion of the proceeds therefrom.


“Non-Sweep Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender in an aggregate principal amount at any time
outstanding of up to such Lender’s Revolving Commitment Percentage of the
Non-Sweep Revolving Committed Amount, (a) to make Non-Sweep Revolving Loans in
accordance with the provisions of Section 2.2 and (b) to purchase Participation
Interests in Letters of Credit in accordance with the provisions of
Section 2.3(c).


“Non-Sweep Revolving Committed Amount” shall have the meaning assigned to such
term in Section 2.2(a).


“Non-Sweep Revolving Loans” shall have the meaning assigned to such term in
Section 2.2(a).


“Note” or “Notes” means the Revolving Notes, individually or collectively, as
appropriate.


“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Exhibit 2.1(b)(i), as required by Section 2.1, or Section 2.2.


“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Exhibit 3.2, as required by Section 3.2.
 
15

--------------------------------------------------------------------------------


 
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Off-Balance Sheet Lease Obligations” shall mean all indebtedness in respect of
any synthetic lease, end loaded lease financing, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party.


“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.


“Other Taxes” means such term as is defined in Section 3.11.


“Participant” means any Person who purchases a participation from a Lender
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries).


“Participation Interest” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.3 or in any Loans
as provided in Section 3.14.


“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law October 26, 2001.


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.


“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person
that is incorporated, formed or organized in the United States, (b) a Person
that is incorporated, formed or organized in the United States by a merger,
amalgamation or consolidation or any other combination with such Person or
(c) any division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Credit
Parties and their Subsidiaries pursuant to Section 8.3, in each case so long as:


(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto;


(ii) the Credit Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the acquisition on a pro forma
basis the Credit Parties are in compliance with each of the financial covenants
set forth in Section 7.11;
 
16

--------------------------------------------------------------------------------


 
(iii) the Administrative Agent shall have received (or shall receive in
connection with the closing of such acquisition) a first priority perfected
security interest in all property (including, without limitation, Capital Stock)
acquired with respect to the Target in accordance with the terms of Sections
7.12 and 7.13 and the Target, if a Person, shall have executed a Joinder
Agreement in accordance with the terms of Section 7.12;


(iv) the Administrative Agent and the Lenders shall have received (A) a
description of the material terms of such acquisition, (B) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two most recent fiscal years and for any fiscal quarters ended
within the fiscal year to date, and (C) Consolidated projected income statements
of the Borrower and its Consolidated Subsidiaries (giving effect to such
acquisition);


(v) the Target shall have earnings before interest, taxes, depreciation and
amortization for the four fiscal quarter period prior to the acquisition date in
an amount greater than $0;


(vi) such acquisition shall not be a “hostile” acquisition and shall have been
approved by the Board of Directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Credit Party and the Target; and


(vii) the aggregate consideration (including without limitation earn outs or
deferred compensation or non-competition arrangements and the amount of
Indebtedness and other liabilities assumed by the Borrower and its Subsidiaries
but excluding equity consideration) paid by the Borrower and its Subsidiaries
for all acquisitions made during any consecutive twenty-four month period shall
not exceed $15,000,000.


“Permitted Investments” shall mean:


(a)           cash and Cash Equivalents;


(b)           Investments set forth on Schedule 1.1A;


(c)           receivables owing to any Consolidated Party or any of their
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;


(d)           Investments in and loans to any Credit Party;


(e)           loans and advances to non-officer employees in an aggregate amount
not to exceed $50,000 at any time outstanding;


(f)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
 
17

--------------------------------------------------------------------------------


 
(g)           Permitted Acquisitions;


(h)           equity securities listed on any national securities exchange
located in the United States or quoted on the NASDAQ National Market, provided
that (i) the long-term credit rating of the corporation issuing such securities
shall be A- (or the equivalent thereof) or better from S&P or A3 (or the
equivalent thereof) or better from Moody’s and (ii) the purchase price paid for
all such equity securities held at any time shall not exceed $500,000; and


(i)            Hedging Agreements to the extent permitted hereunder.


“Permitted Liens” means:


(a)           Liens in favor of the Agent to secure the Credit Party
Obligations;


(b)          Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);


(c)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, general contractors, sub-contractors, materialmen and suppliers and
other Liens imposed by law or pursuant to customary reservations or retentions
of title arising in the ordinary course of business, provided that such Liens
secure only amounts not yet due and payable or, if due and payable, are unfiled
and no other action has been taken to enforce the same or are being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established (and as to which the Property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof);


(d)           Liens (other than Liens created or imposed under ERISA) incurred
or deposits made by any Consolidated Party in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money);


(e)           Liens in connection with attachments or judgments (including
judgment or appeal bonds) provided that no Event of Default shall have occurred
hereunder, and provided, further, that the judgments secured shall, within sixty
(60) days after the entry thereof, have been discharged or execution thereof
stayed pending appeal, or shall have been discharged within sixty (60) days
after the expiration of any such stay;
 
18

--------------------------------------------------------------------------------


 
(f)           easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes;


(g)           Liens on Property securing purchase money Indebtedness (including
Capital Leases) to the extent permitted under Section 8.1(c) and (f), provided
that any such Lien attaches to such Property concurrently with or within
thirty (30) days after the acquisition thereof;


(h)          any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;


(i)            normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions provided, that no Event of
Default shall have occurred hereunder;


(j)            Liens existing as of the Closing Date and set forth on
Schedule 1.1B; provided that (i) no such Lien shall at any time be extended to
or cover any Property other than the Property subject thereto on the Closing
Date and (ii) the principal amount of the Indebtedness secured by such Liens
shall not be extended, renewed, refunded or refinanced; and


(k)           additional Liens securing Indebtedness permitted under Section 8.1
not to exceed $100,000 individually and $200,000 in the aggregate.


“Permitted Preferred Stock” means the 800,000 shares of the Borrower’s Series B
convertible, redeemable preferred stock issued by the Borrower on or about July
1, 2004 pursuant to the Certificate of Designations and the Stock Purchase
Agreement, including the PIK Shares (as defined in the Stock Purchase Agreement)
and all other shares of the Borrower’s Series B convertible, redeemable
preferred stock issuable under the Certificate of Designations and the Stock
Purchase Agreement.


“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.


“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Consolidated Party or
any ERISA Affiliate is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.
 
19

--------------------------------------------------------------------------------


 
“Pledge Agreement” means the pledge agreement dated as of the Closing Date in
the form of Exhibit 1.1A to be executed in favor of the Agent by each of the
Credit Parties, as amended, modified, restated or supplemented from time to
time.


“Prime Rate” means the per annum rate of interest established from time to time
by Wachovia as its prime rate, which rate may not be the lowest rate of interest
charged by Wachovia to its customers.
 
“Principal Office” means the principal office of Wachovia, presently located at
Charlotte, North Carolina.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Register” shall have the meaning given such term in Section 11.3(c).


“Regulation T, U, or X” means T, U or X, respectively, of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
to all or a portion thereof.


“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles containing any Materials of Environmental Concern).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.


“Required Lenders” means, at any time, Lenders which are then in compliance with
their obligations hereunder (as determined by the Agent) and holding in the
aggregate at least 51% of (a) the Revolving Commitments (and Participation
Interests therein) or (b) if the Commitments have been terminated, the
outstanding Loans and Participation Interests (including the Participation
Interests of the Issuing Lender in any Letters of Credit).


“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property is subject.


“Responsible Officer” means either the president, chief executive officer or
chief financial officer of the Borrower.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Capital Stock of any Consolidated
Party, now or hereafter outstanding.
 
20

--------------------------------------------------------------------------------


 
“Revolving Commitment” means, with respect to each Lender, its Sweep Plus
Revolving Commitment and its Non-Sweep Revolving Commitment.


“Revolving Commitment Percentage” means, for any Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 11.3.


“Revolving Committed Amount” shall mean the Sweep Plus Revolving Committed
Amount and the Non-Sweep Revolving Committed Amount.


“Revolving Loans” shall mean the Sweep Plus Revolving Loans and/or the Non-Sweep
Revolving Loans, as applicable.


“Revolving Note” or “Revolving Notes” means the promissory notes of the Borrower
in favor of each of the Lenders evidencing the Revolving Loans provided pursuant
to Section 2.1 and Section 2.2, individually or collectively, as appropriate, as
such promissory notes may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time.


“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill,
Inc., or any successor or assignee of the business of such division in the
business of rating securities.


“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
any Consolidated Party of any Property, whether owned by such Consolidated Party
as of the Closing Date or later acquired, which has been or is to be sold or
transferred by such Consolidated Party to such Person or to any other Person
from whom funds have been, or are to be, advanced by such Person on the security
of such Property.


“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.
 
“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.


“SEC” shall mean the Securities Exchange Commission.
 
21

--------------------------------------------------------------------------------


 
“Security Agreement” means the security agreement dated as of the Closing Date
in the form of Exhibit 1.1B to be executed in favor of the Agent by each of the
Credit Parties, as amended, modified, restated or supplemented from time to
time.


“Services Agreement” shall mean the Wachovia Sweep Plus Loan Service Agreement,
by and among the Borrower and Wachovia, as the same may be amended or modified
from time to time.


“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (b) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (c) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (d) the fair value of the Property of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.


“Standby Letter of Credit Fee” shall have the meaning assigned to such term in
Section 3.5(b)(i).


“Stock Purchase Agreement” means the Preferred Stock Purchase Agreement dated
June 8, 2004 between the Borrower and BFC Financial Corporation.


“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.


“Sweep Plus Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender in an aggregate principal amount at any time
outstanding of up to such Lender’s Revolving Commitment Percentage of the Sweep
Plus Revolving Committed Amount to make Sweep Plus Revolving Loans in accordance
with the provisions of Section 2.1.
 
22

--------------------------------------------------------------------------------


 
“Sweep Plus Revolving Committed Amount” shall mean an aggregate amount not to
exceed $75,000,000 less outstanding Non-Sweep Revolving Loans less outstanding
LOC Obligations.


“Sweep Plus Revolving Loans” shall mean those certain revolving credit loans
requested by the Borrower in Dollars made pursuant to the Services Agreement.


“Taxes” means such term as is defined in Section 3.11.


“Trade Letter of Credit Fee” shall have the meaning assigned to such term in
Section 3.5(b)(ii).


“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.


“Wachovia” means Wachovia Bank, National Association and its successors.


“Wholly Owned Subsidiary” of any Person means any Subsidiary 100% of whose
Voting Stock or other equity interests is at the time owned by such Person
directly or indirectly through other Wholly Owned Subsidiaries.


1.2          Computation of Time Periods.


For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”


1.3          Accounting Terms.


Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 7.1; provided,
however, if (a) the Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Agent or the
Required Lenders shall so object in writing within sixty (60) days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by the
Borrower to the Lenders as to which no such objection shall have been made.
 
23

--------------------------------------------------------------------------------


 
1.4          Execution of Documents.


Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.
 
SECTION 2


CREDIT FACILITIES


2.1          Sweep Plus Revolving Loans.


(a)            Sweep Plus Revolving Borrowings.


(i)           The Agent shall calculate the daily net cash position (the “Net
Cash Position”) in the Borrower’s Checking Account, which is calculated by using
the opening balance of available funds in the Checking Account, plus any
deposits of collected funds posted to the Checking Account, minus (A) the daily
posting of debits and account holds placed against the Checking Account by the
Agent and (B) any loan floor which has been established by the Agent to cover
returns, overdrafts, unpaid fees and charges assessed by the Agent.


(ii)           In the event the Net Cash Position calculated above is a deficit
on any Business Day, the Agent will extend a Sweep Plus Revolving Loan to the
Borrower’s Checking Account on such Business Day in the amount of such deficit;
provided, however, no borrowing when taken together with all other outstanding
borrowings shall exceed the Sweep Plus Revolving Committed Amount. Sweep Plus
Revolving Loans are hereby authorized to be made automatically by the Agent on a
daily basis, without requiring the Borrower to provide a Notice of Borrowing. No
Sweep Plus Revolving Loan shall be required to be made if the Borrower is in
material default under the Services Agreement or if a Default or Event of
Default hereunder has occurred and remains outstanding.


(iii)           The Agent may debit the Checking Account and/or make Sweep Plus
Revolving Loans to the Borrower and apply such amounts to the payment of
interest on Sweep Plus Revolving Loans made hereunder or fees described in
Section 3.5 hereunder and the Agent is hereby irrevocably authorized to do so
without the consent of or notice to the Borrower. The Services Agreement shall
control the manner in which funds are transferred between the Checking Account
and the Sweep Plus Revolving Loans for credit or debit to the Sweep Plus
Revolving Loans. In the event of an amendment, modification or termination of
the Services Agreement, such amendment, modification or termination may be
effected by a separate agreement without the necessity of amending this Credit
Agreement.
 
24

--------------------------------------------------------------------------------


 
(iv)           All Sweep Plus Revolving Loans extended to the Borrower pursuant
to the Services Agreement shall be made to the Checking Account. The Borrower
shall pay all of the Agent’s standard fees and charges in connection with the
Checking Account and the Services Agreement, as such fees and charges may change
from time to time. The Borrower hereby grants to the Agent, on behalf of itself
and the other Lenders, a security interest in, right of set-off against and lien
upon all items and balances held in the Checking Account as collateral for the
Credit Party Obligations. 


(b)           Repayment of Sweep Plus Revolving Loans. In the event that the
Sweep Plus Revolving Loans are outstanding and the Net Cash Position is a
surplus on any Business Day, the Agent shall, in accordance with the Services
Agreement, automatically debit the Checking Account on such Business Day in an
amount equal to the lesser of such surplus and the principal amount of Sweep
Plus Revolving Loans outstanding. Each Sweep Plus Revolving Loan borrowing shall
be due and payable on the Maturity Date.  


(c)           Interest. Subject to the provisions of Section 3.1,


(i)           Base Rate Loans. During such periods as Revolving Loans shall be
comprised in whole or in part of Base Rate Loans, such Base Rate Loans shall
bear interest at a per annum rate equal to the Adjusted Base Rate.


(ii)           Eurodollar Market Index Rate Loans. During such periods as
Revolving Loans shall be comprised in whole or in part of Eurodollar Market
Index Rate Loans, such Eurodollar Market Index Rate Loans shall bear interest at
a per annum rate equal to the Adjusted Eurodollar Market Index Rate.


Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).


(d)           Sweep Plus Revolving Notes. The Sweep Plus Revolving Loans made by
the Agent shall be evidenced by a duly executed promissory note of the Borrower
to the Agent in an original principal amount equal to the Sweep Plus Revolving
Committed Amount and in substantially the form of Exhibit 2.1(d).


2.2          Non-Sweep Revolving Loans.


(a)           Non-Sweep Revolving Commitment. Subject to the terms and
conditions hereof and in reliance upon the representations and warranties set
forth herein, each Lender severally agrees to make available to the Borrower
such Lender’s Revolving Commitment Percentage of revolving credit loans
requested by the Borrower in Dollars (“Non-Sweep Revolving Loans”) from time to
time from the Closing Date until the Maturity Date, or such earlier date as the
Non-Sweep Revolving Commitments shall have been terminated as provided herein
for the purposes hereinafter set forth; provided, however, that the sum of the
aggregate principal amount of outstanding Non-Sweep Revolving Loans shall not
exceed FIFTEEN MILLION DOLLARS ($15,000,000) (as such aggregate maximum amount
may be reduced from time to time as provided in Section 3.4, the “Non-Sweep
Revolving Committed Amount”); provided, further, (A) with regard to each Lender
individually, such Lender’s outstanding Non-Sweep Revolving Loans shall not
exceed such Lender’s Revolving Commitment Percentage of the Non-Sweep Revolving
Committed Amount, (B) the aggregate principal amount of outstanding Revolving
Loans plus LOC Obligations outstanding shall not exceed the Revolving Committed
Amount, and (C) with regard to each Lender individually, such Lender’s
outstanding Sweep Plus Revolving Loans shall not exceed such Lender’s Revolving
Commitment Percentage of the Sweep Plus Revolving Committed Amount. Non-Sweep
Revolving Loans may consist of Base Rate Loans, Eurodollar Loans, Eurodollar
Market Index Rate Loans, or a combination thereof, as the Borrower may request,
and may be repaid and reborrowed in accordance with the provisions hereof;
provided, however, that no more than 5 Eurodollar Loans shall be outstanding
hereunder at any time. For purposes hereof, Eurodollar Loans with different
Interest Periods shall be considered as separate Eurodollar Loans, even if they
begin on the same date, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new Eurodollar Loan with a single Interest
Period. Non-Sweep Revolving Loans hereunder may be repaid and reborrowed in
accordance with the provisions hereof.
 
25

--------------------------------------------------------------------------------


 
(b)           Non-Sweep Revolving Loan Borrowings.


(i)           Notice of Borrowing. The Borrower shall request a Non-Sweep
Revolving Loan borrowing by written notice (or telephonic notice promptly
confirmed in writing) to the Agent not later than 11:00 A.M. (Charlotte, North
Carolina time) on the Business Day prior to the date of the requested borrowing
in the case of Base Rate Loans, and on the third Business Day prior to the date
of the requested borrowing in the case of Eurodollar Loans or Eurodollar Market
Index Rate Loans. Each such request for borrowing shall be irrevocable and shall
specify (A) that a Non-Sweep Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, and (D) whether the borrowing shall be comprised of Base
Rate Loans, Eurodollar Loans, Eurodollar Market Index Rate Loans or a
combination thereof, and if Eurodollar Loans are requested, the Interest
Period(s) therefor. If the Borrower shall fail to specify in any such Notice of
Borrowing (I) an applicable Interest Period in the case of a Eurodollar Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (II) the type of Non-Sweep Revolving Loan requested, then such notice
shall be deemed to be a request for a Base Rate Loan hereunder. The Agent shall
give notice to each affected Lender promptly upon receipt of each Notice of
Borrowing pursuant to this Section 2.2(b)(i), the contents thereof and each such
Lender’s share of any borrowing to be made pursuant thereto.


(ii)           Minimum Amounts. Each Eurodollar Loan, Eurodollar Index Rate Loan
or Base Rate Loan that is a Non-Sweep Revolving Loan shall be in a minimum
aggregate principal amount of $500,000 and integral multiples of $100,000 in
excess thereof (or the remaining amount of the Non-Sweep Revolving Committed
Amount, if less).
 
26

--------------------------------------------------------------------------------


 
(iii)           Advances. Each Lender will make its Revolving Commitment
Percentage of each Non-Sweep Revolving Loan borrowing available to the Agent for
the account of the Borrower as specified in Section 3.15(a), or in such other
manner as the Agent may specify in writing, by 1:00 P.M. (Charlotte, North
Carolina time) on the date specified in the applicable Notice of Borrowing in
Dollars and in funds immediately available to the Agent. Such borrowing will
then be made available to the Borrower by the Agent by crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Agent by the Lenders and in like funds as received by the
Agent.


(c)           Repayment of Non-Sweep Revolving Loan Borrowings. The principal
amount of all Non-Sweep Revolving Loans shall be due and payable in full on the
Maturity Date, unless accelerated sooner pursuant to Section 9.2.


(d)           Interest. Subject to the provisions of Section 3.1,


(i)           Base Rate Loans. During such periods as Revolving Loans shall be
comprised in whole or in part of Base Rate Loans, such Base Rate Loans shall
bear interest at a per annum rate equal to the Adjusted Base Rate.


(ii)           Eurodollar Loans. During such periods as Revolving Loans shall be
comprised in whole or in part of Eurodollar Loans, such Eurodollar Loans shall
bear interest at a per annum rate equal to the Adjusted Eurodollar Rate.


(iii)           Eurodollar Market Index Rate Loans. During such periods as
Revolving Loans shall be comprised in whole or in part of Eurodollar Market
Index Rate Loans, such Eurodollar Market Index Rate Loans shall bear interest at
a per annum rate equal to the Adjusted Eurodollar Market Index Rate.


Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).


(e)           Revolving Notes. The Non-Sweep Revolving Loans made by each Lender
shall be evidenced by a duly executed promissory note of the Borrower to such
Lender in an original principal amount equal to such Lender’s Revolving
Commitment Percentage of the Non-Sweep Revolving Committed Amount and in
substantially the form of Exhibit 2.1(d).


2.3          Letter of Credit Subfacility.


(a)           Issuance. Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require and in reliance upon the representations and
warranties set forth herein, the Issuing Lender agrees to issue, and each Lender
severally agrees to participate in the issuance by the Issuing Lender of,
standby and trade Letters of Credit in Dollars from time to time from the
Closing Date until the Maturity Date as the Borrower may request, in a form
acceptable to the Issuing Lender; provided, however, that (i) the LOC
Obligations outstanding shall not at any time exceed FIVE MILLION DOLLARS
($5,000,000) (the “LOC Committed Amount”) and (ii) the sum of the aggregate
principal amount of outstanding Revolving Loans plus LOC Obligations outstanding
shall not at any time exceed the Revolving Committed Amount. No Letter of Credit
shall (x) have an original expiry date more than one year from the date of
issuance or (y) as originally issued or as extended, have an expiry date
extending beyond the Maturity Date. Each Letter of Credit shall comply with the
related LOC Documents. The issuance and expiry dates of each Letter of Credit
shall be a Business Day.
 
27

--------------------------------------------------------------------------------


 
(b)           Notice and Reports. The request for the issuance of a Letter of
Credit shall be submitted by the Borrower to the Issuing Lender at least
three (3) Business Days prior to the requested date of issuance. The Issuing
Lender will, at least quarterly and more frequently upon request, disseminate to
each of the Lenders a detailed report specifying the Letters of Credit which are
then issued and outstanding and any activity with respect thereto which may have
occurred since the date of the prior report, and including therein, among other
things, the beneficiary, the face amount and the expiry date, as well as any
payment or expirations which may have occurred.


(c)           Participation. Each Lender, upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a Participation Interest from
the applicable Issuing Lender in such Letter of Credit and the obligations
arising thereunder and any collateral relating thereto, in each case in an
amount equal to its pro rata share of the obligations under such Letter of
Credit (based on the respective Revolving Commitment Percentages of the Lenders)
and shall absolutely, unconditionally and irrevocably assume and be obligated to
pay to the Issuing Lender and discharge when due, its pro rata share of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Lender’s Participation Interest in any Letter of Credit, to the
extent that the Issuing Lender has not been reimbursed as required hereunder or
under any such Letter of Credit, each such Lender shall pay to the Issuing
Lender its pro rata share of such unreimbursed drawing in same day funds on the
day of notification by the Issuing Lender of an unreimbursed drawing pursuant to
the provisions of subsection (d) below. The obligation of each Lender to so
reimburse the Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.
 
28

--------------------------------------------------------------------------------


 
(d)           Reimbursement. In the event of any drawing under any Letter of
Credit, the Issuing Lender will promptly notify the Borrower. Unless the
Borrower shall immediately notify the Issuing Lender that the Borrower intends
to otherwise reimburse the Issuing Lender for such drawing, the Borrower shall
be deemed to have requested that the Lenders make a Sweep Plus Revolving Loan in
the amount of the drawing as provided in subsection (e) below on the related
Letter of Credit, the proceeds of which will be used to satisfy the related
reimbursement obligations. The Borrower promises to reimburse the Issuing Lender
on the day of drawing under any Letter of Credit (either with the proceeds of a
Sweep Plus Revolving Loan obtained hereunder or otherwise) in same day funds. If
the Borrower shall fail to reimburse the Issuing Lender as provided hereinabove,
the unreimbursed amount of such drawing shall bear interest at a per annum rate
equal to the Base Rate plus 3%. The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of setoff, counterclaim or defense to payment the
Borrower may claim or have against the Issuing Lender, the Agent, the Lenders,
the beneficiary of the Letter of Credit drawn upon or any other Person,
including without limitation any defense based on any failure of the Borrower or
any other Credit Party to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Issuing Lender will
promptly notify the other Lenders of the amount of any unreimbursed drawing and
each Lender shall promptly pay to the Agent for the account of the Issuing
Lender in Dollars and in immediately available funds, the amount of such
Lender’s pro rata share of such unreimbursed drawing. Such payment shall be made
on the day such notice is received by such Lender from the Issuing Lender if
such notice is received at or before 2:00 P.M. (Charlotte, North Carolina time)
otherwise such payment shall be made at or before 12:00 Noon (Charlotte, North
Carolina time) on the Business Day next succeeding the day such notice is
received. If such Lender does not pay such amount to the Issuing Lender in full
upon such request, such Lender shall, on demand, pay to the Agent for the
account of the Issuing Lender interest on the unpaid amount during the period
from the date of such drawing until such Lender pays such amount to the Issuing
Lender in full at a rate per annum equal to, if paid within two (2) Business
Days of the date that such Lender is required to make payments of such amount
pursuant to the preceding sentence, the Federal Funds Rate and thereafter at a
rate equal to the Base Rate. Each Lender’s obligation to make such payment to
the Issuing Lender, and the right of the Issuing Lender to receive the same,
shall be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the obligations of the Borrower hereunder and shall be made
without any offset, abatement, withholding or reduction whatsoever.
Simultaneously with the making of each such payment by a Lender to the Issuing
Lender, such Lender shall, automatically and without any further action on the
part of the Issuing Lender or such Lender, acquire a Participation Interest in
an amount equal to such payment (excluding the portion of such payment
constituting interest owing to the Issuing Lender) in the related unreimbursed
drawing portion of the LOC Obligation and in the interest thereon and in the
related LOC Documents, and shall have a claim against the Borrower with respect
thereto. The Borrower’s reimbursement obligations in respect of each Existing
Letter of Credit, and each Revolving Lender’s participation obligations in
connection therewith, shall be governed by the terms of this Credit Agreement.
The Existing Letters of Credit shall, as of the Closing Date, be deemed to have
been issued as Letters of Credit hereunder and subject to and governed by the
terms of this Agreement.
 
29

--------------------------------------------------------------------------------


 
(e)           Repayment with Revolving Loans. On any day on which the Borrower
shall have requested, or been deemed to have requested, a Revolving Loan advance
to reimburse a drawing under a Letter of Credit, the Agent shall give notice to
the Lenders that a Sweep Plus Revolving Loan has been requested or deemed
requested by the Borrower to be made in connection with a drawing under a Letter
of Credit, in which case a Sweep Plus Revolving Loan advance comprised of Base
Rate Loans (or Eurodollar Loans to the extent the Borrower has complied with the
procedures of Section 2.2(b)(i) with respect thereto) shall be immediately made
to the Borrower by all Lenders (notwithstanding any termination of the
Commitments pursuant to Section 9.2) pro rata based on the respective Revolving
Commitment Percentages of the Lenders (determined before giving effect to any
termination of the Commitments pursuant to Section 9.2) and the proceeds thereof
shall be paid directly to the Issuing Lender for application to the respective
LOC Obligations. Each such Lender hereby irrevocably agrees to make its pro rata
share of each such Revolving Loan immediately upon any such request or deemed
request in the amount, in the manner and on the date specified in the preceding
sentence notwithstanding (i) the amount of such borrowing may not comply with
the minimum amount for advances of Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 5.2 are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) failure for any
such request or deemed request for a Sweep Plus Revolving Loan to be made by the
time otherwise required hereunder, (v) whether the date of such borrowing is a
date on which Revolving Loans are otherwise permitted to be made hereunder or
(vi) any termination of the Commitments relating thereto immediately prior to or
contemporaneously with such borrowing. In the event that any Sweep Plus
Revolving Loan cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code with respect to the Borrower or any Credit
Party), then each such Lender hereby agrees that it shall forthwith purchase (as
of the date such borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Issuing Lender such Participation Interests in the
outstanding LOC Obligations as shall be necessary to cause each such Lender to
share in such LOC Obligations ratably (based upon the respective Revolving
Commitment Percentages of the Lenders (determined before giving effect to any
termination of the Commitments pursuant to Section 9.2)), provided that at the
time any purchase of Participation Interests pursuant to this sentence is
actually made, the purchasing Lender shall be required to pay to the Issuing
Lender, to the extent not paid to the Issuer by the Borrower in accordance with
the terms of subsection (d) above, interest on the principal amount of
Participation Interests purchased for each day from and including the day upon
which such borrowing would otherwise have occurred to but excluding the date of
payment for such Participation Interests, at the rate equal to, if paid within
two (2) Business Days of the date of the Sweep Plus Revolving Loan advance, the
Federal Funds Rate, and thereafter at a rate equal to the Base Rate.


(f)           Designation of Consolidated Parties as Account Parties.
Notwithstanding anything to the contrary set forth in this Credit Agreement,
including without limitation Section 2.3(a), a Letter of Credit issued hereunder
may contain a statement to the effect that such Letter of Credit is issued for
the account of a Consolidated Party other than the Borrower, provided that
notwithstanding such statement, the Borrower shall be the actual account party
for all purposes of this Credit Agreement for such Letter of Credit and such
statement shall not affect the Borrower’s reimbursement obligations hereunder
with respect to such Letter of Credit.
 
30

--------------------------------------------------------------------------------


 
(g)           Renewal, Extension. The renewal or extension of any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.


(h)           Uniform Customs and Practices. The Issuing Lender may have the
Letters of Credit be subject to The Uniform Customs and Practice for Documentary
Credits, as published as of the date of issue by the International Chamber of
Commerce (the “UCP”), in which case the UCP may be incorporated therein and
deemed in all respects to be a part thereof.


(i)            Indemnification; Nature of Issuing Lender’s Duties.


(i)           In addition to its other obligations under this Section 2.3, the
Borrower hereby agrees to pay, and protect, indemnify and save each Lender
harmless from and against, any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees)
(unless the same shall have resulted from such Lender’s gross negligence or
willful misconduct) that such Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit or
(B) the failure of such Lender to honor a drawing under a Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (all such acts
or omissions, herein called “Government Acts”).


(ii)           As between the Borrower and the Lenders (including the Issuing
Lender), the Borrower shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof. Unless the same shall have
resulted from such Lenders gross negligence or willful misconduct, no Lender
(including the Issuing Lender) shall be responsible: (A) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (C) for errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (D) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (E) for any
consequences arising from causes beyond the control of such Lender, including,
without limitation, any Government Acts. None of the above shall affect, impair,
or prevent the vesting of the Issuing Lender’s rights or powers hereunder.
 
31

--------------------------------------------------------------------------------


 
(iii)           In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by any
Lender (including the Issuing Lender), under or in connection with any Letter of
Credit or the related certificates, if taken or omitted in good faith, shall not
put such Lender under any resulting liability to the Borrower or any other
Credit Party. It is the intention of the parties that this Credit Agreement
shall be construed and applied to protect and indemnify each Lender (including
the Issuing Lender) against any and all risks involved in the issuance of the
Letters of Credit, all of which risks are hereby assumed by the Borrower (on
behalf of itself and each of the other Credit Parties), including, without
limitation, any and all Government Acts. No Lender (including the Issuing
Lender) shall, in any way, be liable for any failure by such Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of such Lender.


(iv)           Nothing in this subsection is intended to limit the reimbursement
obligations of the Borrower contained in subsection (d) above. The obligations
of the Borrower under this subsection shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Lenders
(including the Issuing Lender) to enforce any right, power or benefit under this
Credit Agreement.


(v)           Notwithstanding anything to the contrary contained in this
subsection, the Borrower shall have no obligation to indemnify any Lender
(including the Issuing Lender) in respect of any liability incurred by such
Lender (A) arising solely out of the gross negligence or willful misconduct of
such Lender, as determined by a court of competent jurisdiction, or (B) caused
by such Lender’s failure to pay under any Letter of Credit after presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit, as determined by a court of competent jurisdiction, unless such
payment is prohibited by any law, regulation, court order or decree.


(j)           Responsibility of Issuing Lender. It is expressly understood and
agreed that the obligations of the Issuing Lender hereunder to the Lenders are
only those expressly set forth in this Credit Agreement and that the Issuing
Lender shall be entitled to assume that the conditions precedent set forth in
Section 5.2 have been satisfied unless it shall have acquired actual knowledge
that any such condition precedent has not been satisfied; provided, however,
that nothing set forth in this Section 2.3 shall be deemed to prejudice the
right of any Lender to recover from the Issuing Lender any amounts made
available by such Lender to the Issuing Lender pursuant to this Section 2.3 in
the event that it is determined by a court of competent jurisdiction that the
payment with respect to a Letter of Credit constituted gross negligence or
willful misconduct on the part of the Issuing Lender.
 
32

--------------------------------------------------------------------------------


 
(k)           Conflict with LOC Documents. In the event of any conflict between
this Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.


SECTION 3


OTHER PROVISIONS RELATING TO CREDIT FACILITIES


3.1          Default Rate.


Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate equal to the Base Rate plus 3%.


3.2          Extension and Conversion.


Subject to the terms of Section 5.2, the Borrower shall have the option, on any
Business Day, to extend existing Loans into a subsequent permissible Interest
Period or to convert Loans into Loans of another interest rate type; provided,
however, that (i) except as provided in Section 3.8, Eurodollar Loans may be
converted into Base Rate Loans and/or Eurodollar Market Rate Index Loans only on
the last day of the Interest Period applicable thereto, (ii) Eurodollar Loans
may be extended, and Base Rate Loans and/or Eurodollar Market Index Rate Loans
may be converted into Eurodollar Loans, only if no Default or Event of Default
is in existence on the date of extension or conversion, (iii) Loans extended as,
or converted into, Eurodollar Loans shall be subject to the terms of the
definition of “Interest Period” set forth in Section 1.1 and shall be in such
minimum amounts as provided in, with respect to Revolving Loans,
Section 2.2(b)(ii), (iv) no more than 5 Eurodollar Loans shall be outstanding
hereunder at any time (it being understood that, for purposes hereof, Eurodollar
Loans with different Interest Periods shall be considered as separate Eurodollar
Loans, even if they begin on the same date, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new Eurodollar Loan with a
single Interest Period) and (v) any request for extension or conversion of a
Eurodollar Loan which shall fail to specify an Interest Period shall be deemed
to be a request for an Interest Period of one month. Each such extension or
conversion shall be effected by the Borrower by giving a Notice of
Extension/Conversion (or telephonic notice promptly confirmed in writing) to the
office of the Agent specified in specified in Schedule 2.1(a), or at such other
office as the Agent may designate in writing, prior to 11:00 A.M. (Charlotte,
North Carolina time) on the Business Day of, in the case of the conversion of a
Eurodollar Loan into a Base Rate Loan, and on the third Business Day prior to,
in the case of the extension of a Eurodollar Loan as, or conversion of a Base
Rate Loan and/or a Eurodollar Market Index Rate Loan into, a Eurodollar Loan,
the date of the proposed extension or conversion, specifying the date of the
proposed extension or conversion, the Loans to be so extended or converted, the
types of Loans into which such Loans are to be converted and, if appropriate,
the applicable Interest Periods with respect thereto. Each request for extension
or conversion shall be irrevocable and shall constitute a representation and
warranty by the Borrower of the matters specified in subsections (b), (c) and
(d) of Section 5.2. In the event the Borrower fails to request extension or
conversion of any Eurodollar Loan in accordance with this Section, or any such
conversion or extension is not permitted or required by this Section, then such
Eurodollar Loan shall be automatically converted into a Base Rate Loan at the
end of the Interest Period applicable thereto. The Agent shall give each Lender
notice as promptly as practicable of any such proposed extension or conversion
affecting any Loan.
 
33

--------------------------------------------------------------------------------


 
3.3          Prepayments.


(a)           Voluntary Prepayments. The Borrower shall have the right to prepay
Non-Sweep Revolving Loans in whole or in part from time to time, but otherwise
without premium or penalty; provided, however, that each partial prepayment of
Loans shall be in a minimum principal amount of $250,000 and integral multiples
of $50,000. All prepayments under this Section 3.3(a) shall be subject to
Section 3.12.


(b)           Mandatory Prepayments.


(i)           Revolving Committed Amount. If at any time, the sum of the
aggregate principal amount of outstanding Revolving Loans plus LOC Obligations
outstanding shall exceed the Revolving Committed Amount, the Borrower
immediately shall prepay the applicable Revolving Loans or (after all Revolving
Loans have been repaid) cash collateralize the LOC Obligations, in an amount
sufficient to eliminate such excess.


(ii)           Asset Dispositions. Immediately upon the occurrence of any Asset
Disposition other than an Excluded Asset Disposition, the Borrower shall prepay
the Loans in an aggregate amount equal to the Net Cash Proceeds of the related
Asset Disposition (such prepayment to be applied as set forth in clause (iii)
below); provided, however, that no mandatory prepayments shall be required
hereunder if, (A) in any two year period the total aggregate amount of Net Cash
Proceeds received from Asset Dispositions does not exceed $10,000,000; it being
expressly agreed that any mandatory prepayment that is required after giving
effect to the terms of this subclause (A) shall equal the amount by which such
Net Cash Proceeds exceeds $10,000,000 for such two year period, or (B) the
Borrower delivers to the Agent a certificate stating that the Credit Parties
intend to use such Net Cash Proceeds to acquire like assets useful to the
business of the Credit Parties within 730 days of the receipt of such Net Cash
Proceeds, it being expressly agreed that Net Cash Proceeds not so reinvested and
in excess of the available basket set forth in subclause (A) hereof shall be
applied to prepay the Loans and/or cash collateralize the LOC Obligations
immediately thereafter (such prepayment to be applied as set forth in clause
(iii) below).
 
34

--------------------------------------------------------------------------------


 
(iii)           Application of Mandatory Prepayments. All amounts required to be
paid pursuant to this Section 3.3(b) shall be applied as follows: (A) with
respect to all amounts prepaid pursuant to Section 3.3(b)(i), to Revolving Loans
and (after all Revolving Loans have been repaid) to a cash collateral account in
respect of LOC Obligations, (B) with respect to all amounts prepaid pursuant to
Section 3.3(b)(ii), to the Revolving Loans and (after all Revolving Loans have
been repaid) to a cash collateral account in respect of LOC Obligations (with a
corresponding reduction in the Revolving Committed Amount in an amount equal to
all amounts applied pursuant to this clause (iii)). Within the parameters of the
applications set forth above, prepayments shall be applied first to Eurodollar
Market Index Rate Loans, second to Base Rate Loans and then to Eurodollar Loans
in direct order of Interest Period maturities. All prepayments under this
Section 3.3(b) shall be subject to Section 3.12.


3.4          Termination and Reduction of Revolving Committed Amount.


(a)           Voluntary Reductions. The Borrower may from time to time
permanently reduce or terminate the Revolving Committed Amount in whole or in
part (in minimum aggregate amounts of $5,000,000 or, if less, the full remaining
amount of the then applicable Revolving Committed Amount)) upon five Business
Days’ prior written notice to the Agent; provided, however, no such termination
or reduction shall be made which would cause the aggregate principal amount of
outstanding Revolving Loans plus LOC Obligations outstanding to exceed the
Revolving Committed Amount, unless, concurrently with such termination or
reduction, the Revolving Loans are repaid to the extent necessary to eliminate
such excess. The Agent shall promptly notify each affected Lender of receipt by
the Agent of any notice from the Borrower pursuant to this Section 3.4(a).


(b)           Mandatory Reductions. On any date that the Revolving Loans are
required to be prepaid pursuant to the terms of Section 3.3(b)(i) or (ii), the
Revolving Committed Amount automatically shall be permanently reduced by the
amount of such required prepayment and/or reduction.


(c)           Maturity Date. The Revolving Commitments of the Lenders and the
LOC Commitment of the Issuing Lender shall automatically terminate on the
Maturity Date.


(d)           General. The Borrower shall pay to the Agent for the account of
the Lenders in accordance with the terms of Section 3.5(a), on the date of each
termination or reduction of the Revolving Committed Amount, the Commitment Fee
accrued through the date of such termination or reduction on the amount of the
Revolving Committed Amount so terminated or reduced.


3.5          Fees.
 
(a)           Commitment Fee. In consideration of the Revolving Commitments of
the Lenders hereunder, the Borrower agrees to pay to the Agent for the account
of each Lender a fee (the “Commitment Fee”) on the unused portion of the
Revolving Committed Amount computed at a per annum rate for each day during the
applicable Commitment Fee Calculation Period (hereinafter defined) at a rate
equal to the Applicable Margin in effect from time to time. The Commitment Fee
shall commence to accrue on the Closing Date and shall be due and payable in
arrears on the last business day of each March, June, September and December(and
any date that the Revolving Committed Amount is reduced as provided in
Section 3.4(a) and the Maturity Date) for the immediately preceding quarter (or
portion thereof) (each such quarter or portion thereof for which the Commitment
Fee is payable hereunder being herein referred to as an “Commitment Fee
Calculation Period”), beginning with the first of such dates to occur after the
Closing Date.
 
35

--------------------------------------------------------------------------------


 
(b)           Letter of Credit Fees.


(i)           Standby Letter of Credit Issuance Fee. In consideration of the
issuance of standby Letters of Credit hereunder, the Borrower promises to pay to
the Agent for the account of each Lender a fee (the “Standby Letter of Credit
Fee”) on such Lender’s Revolving Commitment Percentage of the maximum amount
available to be drawn under each such standby Letter of Credit computed at a per
annum rate for each day from the date of issuance to the date of expiration
equal to the Applicable Margin on the date of such issuance or renewal. The
Standby Letter of Credit Fee will be payable annually upon issuance or renewal
of each Letter of Credit.


(ii)           Trade Letter of Credit Drawing Fee. In consideration of the
issuance of trade Letters of Credit hereunder, the Borrower promises to pay to
the Agent for the account of each Lender a fee (the “Trade Letter of Credit
Fee”) equal to one quarter of one percent (1/4%) on such Lender’s Revolving
Commitment Percentage of the amount of each drawing under any such trade Letter
of Credit. The Trade Letter of Credit Fee will be payable on each date of
drawing under a trade Letter of Credit.


(iii)           Issuing Lender Fees. In addition to the Standby Letter of Credit
Fee payable pursuant to clause (i) above and the Trade Letter of Credit Fee
payable pursuant to clause (ii) above, the Borrower promises to pay to the
Issuing Lender for its own account without sharing by the other Lenders the
letter of credit fronting and negotiation fees agreed to by the Borrower and the
Issuing Lender from time to time and the customary charges from time to time of
the Issuing Lender with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”).


3.6          Capital Adequacy.


If any Lender has determined, after the date hereof, that the adoption or the
becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable law, rule or regulation regarding capital adequacy, or compliance by
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or assets as a consequence of its commitments or obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy), then, upon notice from
such Lender to the Borrower, the Borrower shall be obligated to pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction. Each determination by any such Lender of amounts owing under this
Section shall, absent manifest error, be conclusive and binding on the parties
hereto.
 
36

--------------------------------------------------------------------------------


 
3.7          Limitation on Eurodollar Loans.


If on or prior to the first day of any Interest Period for any Eurodollar Loan:


(a)           the Agent determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or


(b)           the Required Lenders determine (which determination shall be
conclusive) and notify the Agent that the Eurodollar Rate will not adequately
and fairly reflect the cost to the Lenders of funding Eurodollar Loans for such
Interest Period;


then the Agent shall give the Borrower prompt notice thereof, and so long as
such condition remains in effect, the Lenders shall be under no obligation to
make additional Eurodollar Loans, Continue Eurodollar Loans, or to Convert Base
Rate Loans into Eurodollar Loans and the Borrower shall, on the last day(s) of
the then current Interest Period(s) for the outstanding Eurodollar Loans, either
prepay such Eurodollar Loans or Convert such Eurodollar Loans into Base Rate
Loans in accordance with the terms of this Credit Agreement.


3.8          Illegality.


Notwithstanding any other provision of this Credit Agreement, in the event that
it becomes unlawful for any Lender or its Applicable Lending Office to make,
maintain, or fund Eurodollar Loans hereunder, then such Lender shall promptly
notify the Borrower thereof and such Lender’s obligation to make or Continue
Eurodollar Loans and to Convert Base Rate Loans into Eurodollar Loans shall be
suspended until such time as such Lender may again make, maintain, and fund
Eurodollar Loans (in which case the provisions of Section 3.10 shall be
applicable).
 
37

--------------------------------------------------------------------------------


 
3.9          Requirements of Law.


(a)           If, after the date hereof, the adoption of any applicable law,
rule, or regulation, or any change in any applicable law, rule, or regulation,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank, or
comparable agency:
 
(i)           shall subject such Lender (or its Applicable Lending Office) to
any tax, duty, or other charge with respect to any Eurodollar Loans, its Notes,
or its obligation to make Eurodollar Loans, or change the basis of taxation of
any amounts payable to such Lender (or its Applicable Lending Office) under this
Credit Agreement or its Notes in respect of any Eurodollar Loans (other than
taxes imposed on the overall net income of such Lender by the jurisdiction in
which such Lender has its principal office or such Applicable Lending Office);


(ii)           shall impose, modify, or deem applicable any reserve, special
deposit, assessment, or similar requirement (other than the Eurodollar Reserve
Requirement utilized in the determination of the Adjusted Eurodollar Rate)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, such Lender (or its Applicable Lending
Office), including the Commitment of such Lender hereunder; or


(iii)           shall impose on such Lender (or its Applicable Lending Office)
or on the United States market for certificates of deposit or the London
interbank market any other condition affecting this Credit Agreement or its
Notes or any of such extensions of credit or liabilities or commitments;


and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Eurodollar Loans or to reduce any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Credit Agreement or
its Notes with respect to any Eurodollar Loans, then the Borrower shall pay to
such Lender on demand such amount or amounts as will compensate such Lender for
such increased cost or reduction. If any Lender requests compensation by the
Borrower under this Section 3.9(a), the Borrower may, by notice to such Lender
(with a copy to the Agent), suspend the obligation of such Lender to make or
Continue Eurodollar Loans, or to Convert Base Rate Loans into Eurodollar Loans,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.10 shall be applicable); provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.


(b)           If, after the date hereof, any Lender shall have determined that
the adoption of any applicable law, rule, or regulation regarding capital
adequacy or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank, or comparable agency, has or
would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time upon demand the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction.
 
38

--------------------------------------------------------------------------------


 
(c)           Each Lender shall promptly notify the Borrower and the Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 3.9 and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under Section 3.6 or under this Section 3.9 shall furnish to the
Borrower and the Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods.


3.10        Treatment of Affected Loans.


If the obligation of any Lender to make any Eurodollar Loan or to Continue, or
to Convert Base Rate Loans into, Eurodollar Loans shall be suspended pursuant to
Section 3.8 or 3.9 hereof, such Lender’s Eurodollar Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for such Eurodollar Loans (or, in the case of a Conversion required by
Section 3.8 hereof, on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 3.8 or 3.9
hereof that gave rise to such Conversion no longer exist:


(a)           to the extent that such Lender’s Eurodollar Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Loans shall be applied instead to its Base
Rate Loans; and


(b)           all Loans that would otherwise be made or Continued by such Lender
as Eurodollar Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into
Eurodollar Loans shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 3.8 or 3.9 hereof that gave rise to the
Conversion of such Lender’s Eurodollar Loans pursuant to this Section 3.10 no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurodollar Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically Converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Loans, to the extent necessary so that, after giving effect thereto,
all Loans held by the Lenders holding Eurodollar Loans and by such Lender are
held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments.
 
39

--------------------------------------------------------------------------------


 
3.11        Taxes.


(a)           Any and all payments by the Borrower to or for the account of any
Lender or the Agent hereunder or under any other Credit Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Lender (or its Applicable Lending
Office) or the Agent (as the case may be) is organized or any political
subdivision thereof (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable under this Credit Agreement or any other Credit
Document to any Lender or the Agent, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.11) such Lender or
the Agent receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law, and (iv) the Borrower
shall furnish to the Agent, at its address referred to in Section 11.1, the
original or a certified copy of a receipt evidencing payment thereof.


(b)           In addition, the Borrower agrees to pay any and all present or
future stamp or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under this Credit
Agreement or any other Credit Document or from the execution or delivery of, or
otherwise with respect to, this Credit Agreement or any other Credit Document
(hereinafter referred to as “Other Taxes”).


(c)           The Borrower agrees to indemnify each Lender and the Agent for the
full amount of Taxes and Other Taxes (including, without limitation, any Taxes
or Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.11) paid by such Lender or the Agent (as the case may be) and any
liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto.


(d)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Credit Agreement in the case of each Lender listed on the signature pages hereof
and on or prior to the date on which it becomes a Lender in the case of each
other Lender, and from time to time thereafter if requested in writing by the
Borrower or the Agent (but only so long as such Lender remains lawfully able to
do so), shall provide the Borrower and the Agent with (i) Internal Revenue
Service Form W-8BEN or Form W-8CEI, as appropriate, or any successor form
prescribed by the Internal Revenue Service, certifying that such Lender is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of withholding tax on payments of interest or
certifying that the income receivable pursuant to this Credit Agreement is
effectively connected with the conduct of a trade or business in the United
States, (ii) Internal Revenue Service Form W-8 or W-9, as appropriate, or any
successor form prescribed by the Internal Revenue Service, and (iii) any other
form or certificate required by any taxing authority (including any certificate
required by Sections 871(h) and 881(c) of the Internal Revenue Code), certifying
that such Lender is entitled to an exemption from or a reduced rate of tax on
payments pursuant to this Credit Agreement or any of the other Credit Documents.
 
40

--------------------------------------------------------------------------------


 
(e)           For any period with respect to which a Lender has failed to
provide the Borrower and the Agent with the appropriate form pursuant to
Section 3.11(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 3.11(a) or 3.11(b) with respect to Taxes imposed by the United
States; provided, however, that should a Lender, which is otherwise exempt from
or subject to a reduced rate of withholding tax, become subject to Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.


(f)           If the Borrower is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 3.11, then such Lender will
agree to use reasonable efforts to change the jurisdiction of its Applicable
Lending Office so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the judgment of such Lender, is not
otherwise disadvantageous to such Lender.


(g)           Within thirty (30) days after the date of any payment of Taxes,
the Borrower shall furnish to the Agent the original or a certified copy of a
receipt evidencing such payment.


(h)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 3.11 shall survive the repayment of the Loans, LOC Obligations and
other obligations under the Credit Documents and the termination of the
Commitments hereunder.


3.12        Compensation.


Upon the request of the Agent, on behalf of a Lender, the Borrower shall pay to
such Lender such amount or amounts as shall be sufficient (in the reasonable
opinion of such Lender) to compensate it for any loss, cost, or expense
(including loss of anticipated profits) incurred by it as a result of:


(a)           any payment, prepayment, or Conversion of a Eurodollar Loan for
any reason (including, without limitation, the acceleration of the Loans
pursuant to Section 9.2) on a date other than the last day of the Interest
Period for such Loan; or
 
41

--------------------------------------------------------------------------------


 
(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Section 5 to be
satisfied) to borrow, Convert, Continue, or prepay a Eurodollar Loan on the date
for such borrowing, Conversion, Continuation, or prepayment specified in the
relevant notice of borrowing, prepayment, Continuation, or Conversion under this
Credit Agreement.


With respect to Eurodollar Loans, such indemnification may include an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of the applicable Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any) over (b) the amount of
interest (as reasonably determined by such Lender) which would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurodollar market. The covenants of
the Borrower set forth in this Section 3.12 shall survive the repayment of the
Loans, LOC Obligations and other obligations under the Credit Documents and the
termination of the Commitments hereunder.


3.13        Pro Rata Treatment.


Except to the extent otherwise provided herein:


(a)           Loans. Each Loan, each payment or (subject to the terms of
Section 3.3) prepayment of principal of any Loan or reimbursement obligations
arising from drawings under Letters of Credit, each payment of interest on the
Loans or reimbursement obligations arising from drawings under Letters of
Credit, each payment of Commitment Fees, each payment of the Standby Letter of
Credit Fee, each payment of the Trade Letter of Credit Fee, each reduction of
the Revolving Committed Amount and each conversion or extension of any Loan,
shall be allocated pro rata among the Lenders in accordance with the respective
principal amounts of their outstanding Loans and Participation Interests.


(b)           Advances. No Lender shall be responsible for the failure or delay
by any other Lender in its obligation to make its ratable share of a borrowing
hereunder; provided, however, that the failure of any Lender to fulfill its
obligations hereunder shall not relieve any other Lender of its obligations
hereunder. Unless the Agent shall have been notified by any Lender in writing
not less than the earlier to occur of one Business Day or twenty-four (24) hours
prior to the date of any requested borrowing that such Lender does not intend to
make available to the Agent its ratable share of such borrowing to be made on
such date, the Agent may assume that such Lender has made such amount available
to the Agent on the date of such borrowing, and the Agent in reliance upon such
assumption, may (in its sole discretion but without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Agent, the Agent shall be able to
recover such corresponding amount from such Lender with interest at a rate per
annum equal to the Federal Funds Rate. If such Lender does not pay such
corresponding amount forthwith upon the Agent’s demand therefor, the Agent will
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for the applicable borrowing
pursuant to the Notice of Borrowing and (ii) from a Lender at the Federal Funds
Rate.
 
42

--------------------------------------------------------------------------------


 
3.14        Sharing of Payments.


The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan, LOC Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a Participation Interest in such Loans, LOC Obligations and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a Participation Interest theretofore sold,
return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such Participation Interest as fully as if such
Lender were a holder of such Loan, LOC Obligations or other obligation in the
amount of such Participation Interest. Except as otherwise expressly provided in
this Credit Agreement, if any Lender or the Agent shall fail to remit to the
Agent or any other Lender an amount payable by such Lender or the Agent to the
Agent or such other Lender pursuant to this Credit Agreement on the date when
such amount is due, such payments shall be made together with interest thereon
for each date from the date such amount is due until the date such amount is
paid to the Agent or such other Lender at a rate per annum equal to the Federal
Funds Rate. If under any applicable bankruptcy, insolvency or other similar law,
any Lender receives a secured claim in lieu of a setoff to which this
Section 3.14 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.14 to share in the benefits of any recovery
on such secured claim.
 
43

--------------------------------------------------------------------------------


 


3.15        Payments, Computations, Etc.


(a)           Except as otherwise specifically provided herein or as set forth
in the Services Agreement, all payments hereunder shall be made to the Agent in
dollars in immediately available funds, without offset, deduction, counterclaim
or withholding of any kind, at the Agent’s office specified in Section 11.1 not
later than 4:00 P.M. (Charlotte, North Carolina time) on the date when due.
Payments received after such time shall be deemed to have been received on the
next succeeding Business Day. The Agent may (but shall not be obligated to)
debit the amount of any such payment which is not made by such time to any
ordinary deposit account of the Borrower maintained with the Agent (with notice
to the Borrower). The Borrower shall, at the time it makes any payment under
this Credit Agreement, specify to the Agent the Loans, LOC Obligations, Fees,
interest or other amounts payable by the Borrower hereunder to which such
payment is to be applied (and in the event that it fails so to specify, or if
such application would be inconsistent with the terms hereof, the Agent shall
distribute such payment to the Lenders in such manner as the Agent may determine
to be appropriate in respect of obligations owing by the Borrower hereunder,
subject to the terms of Section 3.13(a)). The Agent will distribute such
payments to such Lenders, if any such payment is received prior to 12:00 Noon
(Charlotte, North Carolina time) on a Business Day in like funds as received
prior to the end of such Business Day and otherwise the Agent will distribute
such payment to such Lenders on the next succeeding Business Day. Whenever any
payment hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
(subject to accrual of interest and Fees for the period of such extension),
except that in the case of Eurodollar Loans, if the extension would cause the
payment to be made in the next following calendar month, then such payment shall
instead be made on the next preceding Business Day. Except as expressly provided
otherwise herein, all computations of interest and fees shall be made on the
basis of actual number of days elapsed over a year of 360 days, except with
respect to computation of interest on Base Rate Loans which (unless the Base
Rate is determined by reference to the Federal Funds Rate) shall be calculated
based on a year of 365 or 366 days, as appropriate. Interest shall accrue from
and include the date of borrowing, but exclude the date of payment.


(b)           Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Credit Agreement to the contrary, after the occurrence
and during the continuance of an Event of Default, all amounts collected or
received by the Agent or any Lender on account of the Credit Party Obligations
or any other amounts outstanding under any of the Credit Documents or in respect
of the Collateral shall be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent in
connection with enforcing the rights of the Lenders under the Credit Documents
and any protective advances made by the Agent with respect to the Collateral
under or pursuant to the terms of the Collateral Documents;
 
44

--------------------------------------------------------------------------------


 
SECOND, to payment of any fees owed to the Agent;


THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;


FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;


FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including the payment or cash collateralization of the outstanding
LOC Obligations);


SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and


SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuing Lender from time to time for any drawings
under such Letters of Credit and (B) then, following the expiration of all
Letters of Credit, to all other obligations of the types described in clauses
“FIFTH” and “SIXTH” above in the manner provided in this Section 3.15(b).


3.16        Evidence of Debt.


(a)           Each Lender shall maintain an account or accounts evidencing each
Loan made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Credit Agreement. Each Lender will make reasonable efforts to
maintain the accuracy of its account or accounts and to promptly update its
account or accounts from time to time, as necessary.
 
45

--------------------------------------------------------------------------------


 
(b)           The Agent shall maintain the Register pursuant to Section 11.3(c),
and a subaccount for each Lender, in which Register and subaccounts (taken
together) shall be recorded (i) the amount, type and Interest Period of each
such Loan hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable to each Lender hereunder and (iii) the
amount of any sum received by the Agent hereunder from or for the account of the
Borrower and each Lender’s share thereof. The Agent will make reasonable efforts
to maintain the accuracy of the subaccounts referred to in the preceding
sentence and to promptly update such subaccounts from time to time, as
necessary.


(c)           The entries made in the accounts, Register and subaccounts
maintained pursuant to subsection (b) of this Section 3.16 (and, if consistent
with the entries of the Agent, subsection (a)) shall be prima facie evidence of
the existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain any
such account, such Register or such subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
the Loans made by such Lender in accordance with the terms hereof.


3.17        Replacement Lenders.


If any Lender either (i) becomes a Defaulting Lender or (ii) delivers a notice
pursuant to Sections 3.6, 3.9 or 3.11, the Borrower shall have the right, if no
Default or Event of Default then exists, to replace such Lender (the “Replaced
Lender”) with one or more assignees eligible under Section 11.3(b) hereof
(collectively, the “Replacement Lender”), provided that (A) at the time of any
replacement pursuant to this Section, the Replacement Lender shall enter into
one or more assignment agreements substantially in the form of Exhibit 11.3(b)
pursuant to, and in accordance with the terms of, Section 11.3(b) pursuant to
which the Replacement Lender shall acquire all of the rights and obligations of
the Replaced Lender hereunder and, in connection therewith, shall pay to (1) the
Replaced Lender in respect thereof of an amount equal to the sum of (x) the
principal of, and all accrued interest on, all outstanding Loans of the Replaced
Lender, (y) all unreimbursed drawings under the Letters of Credit that have been
funded by the Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (z) all accrued but theretofore unpaid, fees
and other amounts owing to the Replaced Lender pursuant to Section 3.5 and
(2) each Issuing Lender an amount equal to such Replaced Lender’s Revolving
Commitment Percentage of any unreimbursed drawings under Letters of Credit
issued by such Issuing Lender to the extent such amount was not heretofore
funded by Replaced Lender, and (B) all obligations of the Borrower owing to the
Replaced Lender (including all obligations, if any, owing pursuant to
Section 3.6, 3.9 or 3.11, but excluding those obligations specifically described
in clause (A) above in respect of which the assignment purchase price has been,
or is concurrently being paid) shall be paid in full by the Borrower to such
Replaced Lender concurrently with such replacement.
 
46

--------------------------------------------------------------------------------


 
3.18        Non-Receipt of Funds by the Administrative Agent.


(a)           Funding by Lenders; Presumption by Agent. Unless the Agent shall
have received written notice from a Lender prior to the proposed date of any
Extension of Credit that such Lender will not make available to the Agent such
Lender’s share of such Extension of Credit, the Agent may assume that such
Lender has made such share available on such date in accordance with this
Agreement and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Extension of Credit available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Agent for the same or an overlapping period, the
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Extension of Credit to the Agent, then the amount so paid shall constitute such
Lender’s Loan included in such Extension of Credit. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Agent.


(b)           Payments by Borrower; Presumptions by Administrative Agent. Unless
the Agent shall have received notice from the Borrower prior to the date on
which any payment is due to the Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Agent forthwith on demand the amount so distributed to such Lender
or the Issuing Lender, with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Agent, at the greater of the Federal Funds Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.


(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Agent funds for any Loan to be made by such Lender as provided
in the foregoing provisions of this Section III, and such funds are not made
available to the Borrower by the Agent because the conditions to the applicable
Extension of Credit set forth in Section V are not satisfied or waived in
accordance with the terms thereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.


(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and to make payments are several and not joint. The failure of any Lender to
make any Loan, to fund any such participation or to make any such payment on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment.
 
47

--------------------------------------------------------------------------------


 
(e)           Funding Source. Nothing herein shall be deemed to obligated any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


3.19        Inability to Determine Interest Rate.


Notwithstanding any other provision of this Agreement, if (a) the Agent shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that, by reason of circumstances affecting the relevant market,
reasonable and adequate means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or (b) the Required Lenders shall reasonably determine
(which determination shall be conclusive and binding absent manifest error) that
the Eurodollar Rate does not adequately and fairly reflect the cost to such
Lenders of funding Eurodollar Loans that the Borrower has requested be
outstanding as a Eurodollar Rate tranche during such Interest Period, the Agent
shall forthwith give telephone notice of such determination, confirmed in
writing, to the Borrower, and the Lenders at least two (2) Business Days prior
to the first day of such Interest Period. Unless the Borrower shall have
notified the Agent upon receipt of such telephone notice that it wishes to
rescind or modify its request regarding such Eurodollar Loans, any Loans that
were requested to be made as Eurodollar Loans shall be made as Base Rate Loans
and any Loans that were requested to be converted into or continued as
Eurodollar Loans shall remain as or be converted into Base Rate Loans. Until any
such notice has been withdrawn by the Agent, no further Loans shall be made as,
continued as, or converted into, Eurodollar Loans for the Interest Periods so
affected.


3.20        Yield Protection.


(a)            Increased Costs Generally. If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the Issuing Lender;


(ii)           subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof; or


(iii)           impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
 
48

--------------------------------------------------------------------------------


 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Lender, the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.


(b)           Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.


(c)           Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


(d)           Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
49

--------------------------------------------------------------------------------


 
SECTION 4


GUARANTY


4.1          The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Hedging Agreement, and the Agent
as hereinafter provided the prompt payment of the Credit Party Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Credit Party Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Credit Party
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Hedging Agreements, the obligations of each Guarantor
hereunder shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.


4.2          Obligations Unconditional.


The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or Hedging
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Credit Party Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor of the Credit Party Obligations for amounts
paid under this Section 4 until such time as the Lenders (and any Affiliates of
Lenders entering into Hedging Agreements) have been paid in full, all
Commitments under this Credit Agreement have been terminated and no Person or
Governmental Authority shall have any right to request any return or
reimbursement of funds from the Lenders in connection with monies received under
the Credit Documents or Hedging Agreements. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:
 
50

--------------------------------------------------------------------------------


 
(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Credit Party
Obligations shall be extended, or such performance or compliance shall be
waived;


(b)           any of the acts mentioned in any of the provisions of any of the
Credit Documents, any Hedging Agreement or any other agreement or instrument
referred to in the Credit Documents or Hedging Agreements shall be done or
omitted;


(c)           the maturity of any of the Credit Party Obligations shall be
accelerated, or any of the Credit Party Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Credit
Documents, any Hedging Agreement or any other agreement or instrument referred
to in the Credit Documents or Hedging Agreements shall be waived or any other
guarantee of any of the Credit Party Obligations or any security therefor shall
be released, impaired or exchanged in whole or in part or otherwise dealt with;


(d)           any Lien granted to, or in favor of, the Agent or any Lender or
Lenders as security for any of the Credit Party Obligations shall fail to attach
or be perfected; or


(e)           any of the Credit Party Obligations shall be determined to be void
or voidable (including, without limitation, for the benefit of any creditor of
any Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any Lender exhaust any right,
power or remedy or proceed against any Person under any of the Credit Documents,
any Hedging Agreement or any other agreement or instrument referred to in the
Credit Documents or Hedging Agreements, or against any other Person under any
other guarantee of, or security for, any of the Credit Party Obligations.


4.3          Reinstatement.


The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Credit Party Obligations is rescinded or must be
otherwise restored by any holder of any of the Credit Party Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.


51

--------------------------------------------------------------------------------


 
4.4          Certain Additional Waivers.


Without limiting the generality of the provisions of this Section 4, each
Guarantor hereby specifically waives the benefits of N.C. Gen. Stat. §§ 26-7
through 26-9, inclusive, to the extent applicable. Each Guarantor further agrees
that such Guarantor shall have no right of recourse to security for the Credit
Party Obligations, except through the exercise of rights of subrogation pursuant
to Section 4.2 and through the exercise of rights of contribution pursuant to
Section 4.6.


4.5           Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Agent and the Lenders, on the other
hand, the Credit Party Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Credit Party
Obligations being deemed to have become automatically due and payable), the
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors for purposes of
Section 4.1. The Guarantors acknowledge and agree that their obligations
hereunder are secured in accordance with the terms of the Security Agreements
and the other Collateral Documents and that the Lenders may exercise their
remedies thereunder in accordance with the terms thereof.


52

--------------------------------------------------------------------------------


 
4.6          Rights of Contribution.


The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.6 shall be subordinate
and subject in right of payment to the prior payment in full to the Agent and
the Lenders of the Guaranteed Obligations, and none of the Guarantors shall
exercise any right or remedy under this Section 4.6 against any other Guarantor
until payment and satisfaction in full of all of such Guaranteed Obligations.
For purposes of this Section 4.6, (a) “Guaranteed Obligations” shall mean any
obligations arising under the other provisions of this Section 4; (b) “Excess
Payment” shall mean the amount paid by any Guarantor in excess of its Pro Rata
Share of any Guaranteed Obligations; (c) “Pro Rata Share” shall mean, for any
Guarantor in respect of any payment of Guaranteed Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Guaranteed
Obligations of (i) the amount by which the aggregate present fair salable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Borrower and all of the Guarantors
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Borrower and the Guarantors hereunder) of the Borrower and
all of the Guarantors; provided, however, that, for purposes of calculating the
Pro Rata Shares of the Guarantors in respect of any payment of Guaranteed
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (d) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Borrower and all of the Guarantors other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Borrower and the Guarantors hereunder) of
the Borrower and all of the Guarantors other than the maker of such Excess
Payment; provided, however, that, for purposes of calculating the Contribution
Shares of the Guarantors in respect of any Excess Payment, any Guarantor that
became a Guarantor subsequent to the date of any such Excess Payment shall be
deemed to have been a Guarantor on the date of such Excess Payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such Excess
Payment. This Section 4.6 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under applicable law against the Borrower in respect of any payment of
Guaranteed Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall be relieved of its obligations pursuant to
Section 8.4.


4.7          Continuing Guarantee.


The guarantee in this Section 4 is a continuing guarantee, and shall apply to
all Credit Party Obligations whenever arising.




SECTION 5


CONDITIONS


5.1          Closing Conditions.


The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans or the Issuing Lender to issue the initial Letter of Credit,
whichever shall occur first, shall be subject to satisfaction of the following
conditions (in form and substance acceptable to the Lenders):
 
53

--------------------------------------------------------------------------------


 
(a)           Executed Credit Documents. Receipt by the Agent of duly executed
copies of: (i) this Credit Agreement; (ii) the Notes; (iii) the Collateral
Documents and (iv) all other Credit Documents, each in form and substance
acceptable to the Lenders in their sole discretion.


(b)           Corporate Documents. Receipt by the Agent of the following:


(i)           Charter Documents. Copies of the articles or certificates of
incorporation or other charter documents of (A) the Borrower and each Credit
Party party to the Borrower’s existing credit agreement, dated as of December 3,
2002, by and among the Borrower, the subsidiaries of the Borrower from time to
time party thereto and Wachovia, certified by a secretary or assistant secretary
of such Credit Party to be true and correct as of the Closing Date, and (B) each
other Credit Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date.


(ii)           Bylaws. A copy of the bylaws of each Credit Party certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.


(iii)           Resolutions. Copies of resolutions of the Board of Directors of
each Credit Party approving and adopting the Credit Documents to which it is a
party, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by a secretary or assistant secretary of such Credit
Party to be true and correct and in force and effect as of the Closing Date.


(iv)           Good Standing. Copies of (A) certificates of good standing,
existence or its equivalent with respect to each Credit Party certified as of a
recent date by the appropriate Governmental Authorities of the state or other
jurisdiction of incorporation and each other jurisdiction in which the failure
to so qualify and be in good standing could have a Material Adverse Effect and
(B) to the extent available, a certificate indicating payment of all corporate
franchise taxes certified as of a recent date by the appropriate governmental
taxing authorities.


(v)           Incumbency. An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.


(c)           [Reserved].


(d)           Opinions of Counsel. The Agent shall have received favorable
opinions dated as of the Closing Date of counsel to the Credit Parties addressed
to the lenders with respect to the Credit Parties, the Credit Documents and such
other matters as the lenders shall request.
 
54

--------------------------------------------------------------------------------


 
(e)           Personal Property Collateral. The Agent shall have received:


(i)           searches of Uniform Commercial Code filings in the jurisdiction of
the organization of each Credit Party and each jurisdiction where a filing would
need to be made in order to perfect the Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;


(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Agent’s sole discretion, to perfect the Agent’s security
interest in the Collateral;


(iii)           searches of ownership of intellectual property in the
appropriate governmental offices and such patent/trademark/copyright filings as
requested by the Agent in order to perfect the Agent’s security interest in the
Collateral;


(iv)           all stock certificates evidencing the Capital Stock pledged to
the Agent pursuant to the Pledge Agreement, together with duly executed in blank
undated stock powers attached thereto (unless, with respect to the pledged
Capital Stock of any Foreign Subsidiary, such stock powers are deemed
unnecessary by the Agent in its reasonable discretion under the law of the
jurisdiction of incorporation of such Person);


(v)           such patent/trademark/copyright filings as requested by the Agent
in order to perfect the Agent’s security interest in the Collateral;


(vi)           all instruments and chattel paper in the possession of any of the
Credit Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Agent’s security interest in the Collateral; and


(vii)           duly executed consents (including landlord waivers) as are
requested by the Administrative Agent and to the extent the Borrower is able to
secure such letters, consents and waivers after using commercially reasonable
efforts (such letters, consents and waivers shall be in form and substance
satisfactory to the Administrative Agent).


(f)            Priority of Liens. The Agent shall have received satisfactory
evidence that (i) the Agent, on behalf of the Lenders, holds a perfected, first
priority Lien on all Collateral and (ii) none of the Collateral is subject to
any other Liens other than Permitted Liens.
 
55

--------------------------------------------------------------------------------


 
(g)           Evidence of Insurance. Receipt by the Agent of copies of insurance
policies or certificates of insurance of the Consolidated Parties evidencing
worker’s compensation insurance, liability insurance, casualty insurance and
business interruption insurance meeting the requirements set forth in the Credit
Documents, including, but not limited to, naming the Agent as sole loss payee on
behalf of the Lenders.


(h)           Corporate Structure. The corporate capital and ownership structure
of the Consolidated Parties shall be as described in Schedule 5.1(h).


(i)            Government Consent. Receipt by the Agent of evidence that all
governmental, shareholder and material third party consents shall have been
obtained and the expiration of all applicable waiting periods shall have
occurred without any action being taken by any authority that could restrain,
prevent or impose any material adverse conditions on the transactions
contemplated hereby and no action seeking or threatening any of the foregoing
shall have occurred, and no law or regulation shall be applicable which in the
judgment of the Agent could have the effect of the foregoing.


(j)            Material Adverse Effect. No material adverse change shall have
occurred since the last day of the fiscal year ending 2006 in the condition
(financial or otherwise), business, management or prospects of the Consolidated
Parties taken as a whole.


(k)           Litigation. There shall not exist any pending or threatened
action, suit, investigation or proceeding against a Consolidated Party that
could have a Consolidated Material Adverse Effect.


(l)            Other Indebtedness. Receipt by the Agent of evidence that the
Consolidated Parties shall have no Funded Indebtedness other than the
Indebtedness under the Credit Documents.


(m)          Officer’s Certificates. The Agent shall have received a certificate
or certificates executed by a Responsible Officer of the Borrower as of the
Closing Date stating that (i) all governmental, shareholder and material third
party consents and approvals, if any, with respect to the Credit Documents and
the transactions contemplated thereby have been obtained, (ii) each Consolidated
Party is in compliance with all existing financial obligations, (iii) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or governmental instrumentality that purports to affect
any Consolidated Party or any transaction contemplated by the Credit Documents,
if such action, suit, investigation or proceeding could have a Material Adverse
Effect, and (iv) immediately after giving effect to this Credit Agreement, the
other Credit Documents and all the transactions contemplated therein to occur on
such date, (A) each of the Credit Parties is Solvent, (B) no Default or Event of
Default exists, (C) all representations and warranties contained herein and in
the other Credit Documents are true and correct in all material respects, and
(D) the Credit Parties are in compliance with each of the financial covenants
set forth in Section 7.11.
 
56

--------------------------------------------------------------------------------


 
(n)           Patriot Act Certificate. At least five (5) Business Days prior to
the Closing Date, the Agent shall have received a certificate satisfactory
thereto, for benefit of itself and the Lenders, provided by the Borrower that
sets forth information required by the Patriot Act including, without
limitation, the identity of the Credit Parties, the name and address of the
Credit Parties and other information that will allow the Administrative Agent or
any Lender, as applicable, to identify the Credit Parties in accordance with the
Patriot Act.


(o)           Fees and Expenses. Payment by the Credit Parties of all fees and
expenses owed by them to the Lenders and the Agent.


(p)           Other. Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender,
including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Consolidated Parties.


5.2          Conditions to all Extensions of Credit.


The obligations of each Lender to make, convert or extend any Loan and of the
Issuing Lender to issue or extend any Letter of Credit (including the initial
Loans and the initial Letter of Credit) are subject to satisfaction of the
following conditions in addition to satisfaction on the Closing Date of the
conditions set forth in Section 5.1:


(a)           The Borrower shall have delivered (i) in the case of any Revolving
Loan, an appropriate Notice of Borrowing or Notice of Extension/Conversion or
(ii) in the case of any Letter of Credit, the Issuing Lender shall have received
an appropriate request for issuance in accordance with the provisions of
Section 2.3(b);


(b)           The representations and warranties set forth in Section 6 shall,
subject to the limitations set forth therein, be true and correct in all
material respects as of such date (except for those which expressly relate to an
earlier date);


(c)            No Default or Event of Default shall exist and be continuing
either prior to or after giving effect thereto;


(d)           Immediately after giving effect to the making of such Loan (and
the application of the proceeds thereof) or to the issuance of such Letter of
Credit, as the case may be, (i) the sum of the aggregate principal amount of
outstanding Revolving Loans plus LOC Obligations outstanding shall not exceed
the Revolving Committed Amount, (ii) the sum of the aggregate principal amount
of outstanding Sweep Plus Revolving Loans shall not exceed the Sweep Plus
Revolving Committed Amount, and (iii) the sum of the aggregate principal amount
of outstanding Non-Sweep Revolving Loans shall not exceed the Non-Sweep
Revolving Committed Amount.


The delivery of each Notice of Borrowing, each Notice of Extension/Conversion
and each request for a Letter of Credit pursuant to Section 2.3(b) shall
constitute a representation and warranty by the Borrower of the correctness of
the matters specified in subsections (b), (c), and (d), above.
 
57

--------------------------------------------------------------------------------


 
SECTION 6


REPRESENTATIONS AND WARRANTIES


The Credit Parties hereby represent to the Agent and each Lender that:


6.1          Financial Condition.


(a)           The audited consolidated balance sheet of the Consolidated Parties
as of March 26, 2006 and the audited consolidated statements of earnings and
statements of cash flows for the years ended March 26, 2006, March 27, 2005, and
March 28, 2004 and for the ten 4-week periods ended December 31, 2006 have
heretofore been furnished to each Lender. Such financial statements (including
the notes thereto) (i) have been audited by Deloitte & Touche LLP (except for
the ten 4-week periods ended December 31, 2006 which have not been audited),
(ii) have been prepared in accordance with GAAP consistently applied throughout
the periods covered thereby and (iii) present fairly (on the basis disclosed in
the footnotes to such financial statements) the consolidated financial
condition, results of operations and cash flows of the Consolidated Parties as
of such date and for such periods. The unaudited interim balance sheets of the
Consolidated Parties as at the end of, and the related unaudited interim
statements of earnings for, each fiscal period ended after December 31, 2006 and
prior to the Closing Date have heretofore been furnished to each Lender. Such
interim financial statements for each such fiscal period, (i) have been prepared
in accordance with GAAP consistently applied throughout the periods covered
thereby and (ii) present the consolidated financial condition and results of
operations of the Consolidated Parties as of such date and for such periods.
During the period from December 31, 2006 to and including the Closing Date,
there has been no sale, transfer or other disposition by any Consolidated Party
of any material part of the business or property of the Consolidated Parties,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any capital stock of any other person) material
in relation to the consolidated financial condition of the Consolidated Parties,
taken as a whole, in each case, which, is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Closing Date.


(b)           The financial statements delivered to the Lenders pursuant to
Section 7.1(a) and (b), (i) have been prepared in accordance with GAAP (except
as may otherwise be permitted under Section 7.1(a) and (b)) and (ii) present
fairly (on the basis disclosed in the footnotes to such financial statements)
the consolidated financial condition, results of operations and cash flows of
the Consolidated Parties as of such date and for such periods.
 
58

--------------------------------------------------------------------------------


 
6.2          No Material Change.


Since the last day of fiscal year 2006, (a) there has been no development or
event relating to or affecting a Consolidated Party which has had or could have
a Material Adverse Effect and (b) except as otherwise permitted under this
Credit Agreement, no dividends or other distributions have been declared, paid
or made upon the Capital Stock in a Consolidated Party nor has any of the
Capital Stock in a Consolidated Party been redeemed, retired, purchased or
otherwise acquired for value.


6.3          Organization and Good Standing.


Each of the Consolidated Parties (a) is duly organized, validly existing and is
in good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has the corporate or other necessary power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is duly qualified as a foreign entity and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing could
have a Consolidated Material Adverse Effect.


6.4          Power; Authorization; Enforceable Obligations.


Each of the Credit Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party, and in the case of the Borrower, to obtain
extensions of credit hereunder, and has taken all necessary corporate action to
authorize the borrowings and other extensions of credit on the terms and
conditions of this Credit Agreement and to authorize the execution, delivery and
performance of the Credit Documents to which it is a party. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Credit Party in connection with the borrowings or
other extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of the Credit Documents to which such
Credit Party is a party, except for (a) consents, authorizations, notices and
filings described in Schedule 6.4, all of which have been obtained or made or
have the status described in such Schedule 6.4 and (b) filings to perfect the
Liens created by the Collateral Documents. This Credit Agreement has been, and
each other Credit Document to which any Credit Party is a party will be, duly
executed and delivered on behalf of the Credit Parties. This Credit Agreement
constitutes, and each other Credit Document to which any Credit Party is a party
when executed and delivered will constitute, a legal, valid and binding
obligation of such Credit Party enforceable against such party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
59

--------------------------------------------------------------------------------


 
6.5          No Conflicts.


Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Credit Party will (a) violate or
conflict with any provision of its articles or certificate of incorporation or
bylaws or other organizational or governing documents of such Person,
(b) violate, contravene or materially conflict with any Requirement of Law or
any other law, regulation (including, without limitation, Regulation U or
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) violate, contravene or conflict with contractual provisions of, or cause
an event of default under, any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation of which could have a Material Adverse
Effect, or (d) result in or require the creation of any Lien (other than those
contemplated in or created in connection with the Credit Documents) upon or with
respect to its properties.


6.6          No Default.


No Consolidated Party is in default in any respect under any contract, lease,
loan agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default could have a Consolidated Material Adverse Effect. No Default or
Event of Default has occurred or exists except as previously disclosed in
writing to the Lenders.


6.7          Ownership.


Each Consolidated Party is the owner of, and has good and marketable title to,
all of its respective assets and none of such assets are subject to any Lien
other than Permitted Liens.


6.8          Indebtedness.


Except as otherwise permitted under Section 8.1, the Consolidated Parties have
no Indebtedness.


6.9          Litigation.


Except as set forth on Schedule 6.9, there are no material actions, suits or
legal, equitable, arbitration or administrative proceedings, pending or, to the
knowledge of any Credit Party, threatened against any Consolidated Party. There
are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of any Credit Party, threatened
against any Consolidated Party which could reasonably be expected to have a
Consolidated Material Adverse Effect.
 
60

--------------------------------------------------------------------------------


 
6.10        Taxes.


Each Consolidated Party has filed, or caused to be filed, all tax returns
(federal, state, local and foreign) required to be filed and paid (a) all
amounts of taxes shown thereon to be due (including interest and penalties) and
(b) all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes (i) which are not yet delinquent or (ii) that are
being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP. No Credit Party
is aware as of the Closing Date of any proposed tax assessments against it or
any other Consolidated Party.


6.11       Compliance with Law.


Each Consolidated Party is in compliance with all Requirements of Law and all
other laws, rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply could not have a Consolidated Material Adverse Effect. No Requirement
of Law could cause a Consolidated Material Adverse Effect.


6.12        ERISA.


(a)           During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of the Credit Parties, no event or condition has occurred or
exists as a result of which any ERISA Event could reasonably be expected to
occur, with respect to any Plan; (ii) no “accumulated funding deficiency,” as
such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, has occurred with respect to any Plan; (iii) each Plan
has been maintained, operated, and funded in compliance with its own terms and
in material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no lien in favor of the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.


(b)           The actuarial present value of all “benefit liabilities” (as
defined in Section 4001(a)(16) of ERISA), whether or not vested, under each
Single Employer Plan, as of the last annual valuation date prior to the date on
which this representation is made or deemed made (determined, in each case,
utilizing the actuarial assumptions used in such Plan’s most recent actuarial
valuation report), did not exceed as of such valuation date the fair market
value of the assets of such Plan.


(c)           Neither any Consolidated Party nor any ERISA Affiliate has
incurred, or, to the best knowledge of the Credit Parties, could be reasonably
expected to incur, any withdrawal liability under ERISA to any Multiemployer
Plan or Multiple Employer Plan. Neither any Consolidated Party nor any ERISA
Affiliate would become subject to any withdrawal liability under ERISA if any
Consolidated Party or any ERISA Affiliate were to withdraw completely from all
Multiemployer Plans and Multiple Employer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made.
Neither any Consolidated Party nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of
Section 4245 of ERISA), or has been terminated (within the meaning of Title IV
of ERISA), and no Multiemployer Plan is, to the best knowledge of the Credit
Parties, reasonably expected to be in reorganization, insolvent, or terminated.
 
61

--------------------------------------------------------------------------------


 
(d)           No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or may subject any
Consolidated Party or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which any Consolidated Party or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.


(e)           Neither any Consolidated Party nor any ERISA Affiliates has any
material liability with respect to “expected post-retirement benefit
obligations” within the meaning of the Financial Accounting Standards Board
Statement 106.


6.13 Subsidiaries.


Set forth on Schedule 6.13 is a complete and accurate list of all Subsidiaries
of each Consolidated Party. Information on Schedule 6.13 includes jurisdiction
of incorporation, the number of shares of each class of Capital Stock
outstanding, the number and percentage of outstanding shares of each class owned
(directly or indirectly) by such Consolidated Party; and the number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Capital Stock of all such Subsidiaries is validly issued, fully paid and
non-assessable and is owned by each such Consolidated Party, directly or
indirectly, free and clear of all Liens (other than those arising under or
contemplated in connection with the Credit Documents). Other than as set forth
in Schedule 6.13, no Consolidated Party has outstanding any securities
convertible into or exchangeable for its Capital Stock nor does any such Person
have outstanding any rights to subscribe for or to purchase or any options for
the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to
its Capital Stock. Schedule 6.13 may be updated from time to time by the
Borrower by giving written notice thereof to the Agent.


6.14       Governmental Regulations, Etc.


(a)           No part of the Letters of Credit or proceeds of the Loans will be
used, directly or indirectly, for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U, or for the purpose of
purchasing or carrying or trading in any securities. If requested by any Lender
or the Agent, the Borrower will furnish to the Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form U-1
referred to in Regulation U. No indebtedness being reduced or retired out of the
proceeds of the Loans was or will be incurred for the purpose of purchasing or
carrying any margin stock within the meaning of Regulation U or any “margin
security” within the meaning of Regulation T. “Margin stock” within the meaning
of Regulation U does not constitute more than 25% of the value of the
consolidated assets of the Consolidated Parties. None of the transactions
contemplated by this Credit Agreement (including, without limitation, the direct
or indirect use of the proceeds of the Loans) will violate or result in a
violation of the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended, or regulations issued pursuant thereto, or Regulation
T, U or X.
 
62

--------------------------------------------------------------------------------


 
(b)           No Consolidated Party is subject to regulation under the Federal
Power Act or the Investment Company Act of 1940, each as amended. In addition,
no Consolidated Party is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, and is not
controlled by such a company.


(c)           No director, executive officer or principal shareholder of any
Consolidated Party is a director, executive officer or principal shareholder of
any Lender. For the purposes hereof the terms “director”, “executive officer”
and “principal shareholder” (when used with reference to any Lender) have the
respective meanings assigned thereto in Regulation O issued by the Board of
Governors of the Federal Reserve System.


(d)           Each Consolidated Party has obtained and holds in full force and
effect, all franchises, licenses, permits, certificates, authorizations,
qualifications, accreditations, easements, rights of way and other rights,
consents and approvals which are necessary for the ownership of its respective
Property and to the conduct of its respective businesses as presently conducted.


(e)           No Consolidated Party is in violation of any applicable statute,
regulation or ordinance of the United States of America, or of any state, city,
town, municipality, county or any other jurisdiction, or of any agency thereof
(including without limitation, environmental laws and regulations), which
violation could have a Consolidated Material Adverse Effect.


(f)           Each Consolidated Party is current with all material reports and
documents, if any, required to be filed with any state or federal securities
commission or similar agency and is in full compliance in all material respects
with all applicable rules and regulations of such commissions.


6.15        Purpose of Loans and Letters of Credit.


The proceeds of the Loans hereunder shall be used solely by the Borrower to
(a) refinance existing Indebtedness and (b) provide for working capital, capital
expenditures and other general corporate purposes. The Letters of Credit shall
be used only for or in connection with appeal bonds, reimbursement obligations
arising in connection with surety and reclamation bonds, reinsurance, domestic
or international trade transactions and obligations not otherwise aforementioned
relating to transactions entered into by the applicable account party in the
ordinary course of business.
 
63

--------------------------------------------------------------------------------


 
6.16        Environmental Matters.


(a)           Each of the facilities and properties owned, leased or operated by
the Consolidated Parties (the “Properties”) and all operations at the Properties
are in compliance with all applicable Environmental Laws, and there is no
violation of any Environmental Law with respect to the Properties or the
businesses operated by the Consolidated Parties (the “Businesses”), and there
are no conditions relating to the Businesses or Properties that could give rise
to liability under any applicable Environmental Laws.


(b)           None of the Properties contains, or has previously contained, any
Materials of Environmental Concern at, on or under the Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.


(c)           No Consolidated Party has received any written or verbal notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Businesses, nor does any Consolidated Party have
knowledge or reason to believe that any such notice will be received or is being
threatened.


(d)           Materials of Environmental Concern have not been transported or
disposed of from the Properties, or generated, treated, stored or disposed of
at, on or under any of the Properties or any other location, in each case by or
on behalf of any Consolidated Party in violation of, or in a manner that could
give rise to liability under, any applicable Environmental Law.


(e) No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of any Credit Party, threatened, under any
Environmental Law to which any Consolidated Party is or will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Consolidated Parties, the Properties or the Businesses.


(f)           There has been no release or, threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations (including, without limitation, disposal) of any Consolidated
Party in connection with the Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.
 
64

--------------------------------------------------------------------------------


 
6.17           Intellectual Property.


Each Consolidated Party owns, or has the legal right to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (the “Intellectual
Property”) necessary for each of them to conduct its business as currently
conducted except for those the failure to own or have such legal right to use
could not have a Consolidated Material Adverse Effect. Set forth on
Schedule 6.17 is a list of all Intellectual Property owned by each Consolidated
Party or that any Consolidated Party has the right to use. Except as provided on
Schedule 6.17, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does any Credit
Party know of any such claim, and to the Credit Parties’ knowledge the use of
such Intellectual Property by any Consolidated Party does not infringe on the
rights of any Person, except for such claims and infringements that in the
aggregate, could not have a Consolidated Material Adverse Effect. Schedule 6.17
may be updated from time to time by the Borrower by giving written notice
thereof to the Agent.


6.18        Solvency.


Each Credit Party is and, after consummation of the transactions contemplated by
this Credit Agreement will be Solvent.


6.19        Investments.


All Investments of each Consolidated Party are Permitted Investments.


6.20        Location of Collateral.


Set forth on Schedule 6.20(a) is a list of all locations where any tangible
personal property of a Consolidated Party is located, including state where
located. Set forth on Schedule 6.20(b) is the chief executive office.
Schedule 6.20(a) and 6.20(b) may be updated from time to time by the Borrower
giving written notice thereof to the Agent.


6.21        Disclosure.


Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Consolidated Party in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading.


6.22        No Burdensome Restrictions.


No Consolidated Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate restriction or any provision of
any applicable law, rule or regulation which, individually or in the aggregate,
could have a Consolidated Material Adverse Effect.
 
65

--------------------------------------------------------------------------------


 
6.23        Brokers’ Fees.


No Consolidated Party has any obligation to any Person in respect of any
finder’s, broker’s, investment banking or other similar fee in connection with
any of the transactions contemplated under the Credit Documents.


6.24        Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of a Consolidated Party as of the Closing Date and none of the
Consolidated Parties has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.


6.25        Anti-Terrorism Laws.


Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. None of the Credit Parties (i) is a blocked
person described in Section 1 of the Anti-Terrorism Order or (ii) to the best of
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.


6.26        Compliance with OFAC Rules and Regulations.


None of the Credit Parties or their Subsidiaries or their respective Affiliates
(a) is a Sanctioned Person, (b) has more than 15% of its assets in Sanctioned
Countries, or (c) derives more than 15% of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Countries. No part of
the proceeds of any Extension of Credit hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.


6.27        Compliance with FCPA.


Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq. 
 
66

--------------------------------------------------------------------------------


 
SECTION 7


AFFIRMATIVE COVENANTS


Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:


7.1           Information Covenants.


The Borrower will furnish, or cause to be furnished, to the Agent and each of
the Lenders:


(a)           Annual Financial Statements. As soon as available, and in any
event within ninety (90) days after the close of each fiscal year of the
Consolidated Parties, a consolidated balance sheet and income statement of the
Consolidated Parties, as of the end of such fiscal year, together with related
consolidated statements of operations and retained earnings and of cash flows
for such fiscal year, setting forth in comparative form consolidated figures for
the preceding fiscal year, all such financial information described above to be
in reasonable form and detail and audited by independent certified public
accountants of recognized national standing reasonably acceptable to the Agent
and whose opinion shall be to the effect that such financial statements have
been prepared in accordance with GAAP (except for changes with which such
accountants concur) and shall not be limited as to the scope of the audit or
qualified as to the status of the Consolidated Parties as a going concern.


(b)           Quarterly Financial Statements. As soon as available, and in any
event within forty-five (45) days after the close of each fiscal quarter of the
Consolidated Parties (other than the fourth fiscal quarter, in which case
ninety (90) days after the end thereof) a consolidated balance sheet and income
statement of the Consolidated Parties, as of the end of such fiscal quarter,
together with related consolidated statements of operations and retained
earnings and of cash flows for such fiscal quarter in each case setting forth in
comparative form consolidated figures for the corresponding period of the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and reasonably acceptable to the Agent, and
accompanied by a certificate of a Responsible Officer to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of the Consolidated Parties and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments.


(c)           [Reserved].
 
67

--------------------------------------------------------------------------------


 
(d)           Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a
Responsible Officer substantially in the form of Exhibit 7.1(d),
(i) demonstrating compliance with the financial covenants contained in
Section 7.11 by calculation thereof as of the end of each such fiscal period and
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Credit Parties propose to take with respect thereto.


(e)           Annual Business Plan and Budgets. Within thirty (30) days after
the end of each fiscal year of the Borrower, beginning with the fiscal year
ending 2007, an annual business plan and budget of the Consolidated Parties
containing, among other things, projected financial statements for the next
fiscal year.


(f)           Compliance With Certain Provisions of the Credit Agreement. Within
ninety (90) days after the end of each fiscal year of the Borrower, a
certificate containing information regarding the amount of all Asset
Dispositions that were made during the prior fiscal year.


(g)           [Reserved].


(h)           Auditor’s Reports. Promptly upon receipt thereof, a copy of any
other report or “management letter” submitted by independent accountants to any
Consolidated Party in connection with any annual, interim or special audit of
the books of such Person.


(i)           Reports. Promptly upon transmission or receipt thereof, (i) copies
of any filings and registrations with, and reports to or from, the SEC, or any
successor agency, and copies of all financial statements, proxy statements,
notices and reports as any Consolidated Party shall send to its shareholders or
to a holder of any Indebtedness owed by any Consolidated Party in its capacity
as such a holder and (ii) upon the request of the Agent, all reports and written
information to and from the United States Environmental Protection Agency, or
any state or local agency responsible for environmental matters, the United
States Occupational Health and Safety Administration, or any state or local
agency responsible for health and safety matters, or any successor agencies or
authorities concerning environmental, health or safety matters. Documents
required to be delivered pursuant to this clause (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third party website or sponsored by the Agent); provided
that the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and, upon the
Administrative Agent’s request, provide to the Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.
 
68

--------------------------------------------------------------------------------


 
(j)            Notices. Upon obtaining knowledge thereof, the Borrower will give
written notice to the Agent immediately of (i) the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and what action the Credit Parties propose to take with
respect thereto, and (ii) the occurrence of any of the following with respect to
any Consolidated Party (A) the pendency or commencement of any litigation,
arbitral or governmental proceeding against such Person which if adversely
determined is likely to have a Material Adverse Effect, (B) the institution of
any proceedings against such Person with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation, or alleged
violation of any federal, state or local law, rule or regulation, including but
not limited to, Environmental Laws, the violation of which could have a Material
Adverse Effect, or (C) any notice or determination concerning the imposition of
any withdrawal liability by a Multiemployer Plan against such Person or any
ERISA Affiliate, the determination that a Multiemployer Plan is, or is expected
to be, in reorganization within the meaning of Title IV of ERISA or the
termination of any Plan.


(k)           ERISA. Upon obtaining knowledge thereof, the Borrower will give
written notice to the Agent promptly (and in any event within five business
days) of: (i) of any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or might reasonably lead to, an ERISA Event;
(ii) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against the Borrower
or any of its ERISA Affiliates, or of a determination that any Multiemployer
Plan is in reorganization or insolvent (both within the meaning of Title IV of
ERISA); (iii) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts which any Consolidated Party or
any ERISA Affiliate is required to contribute to each Plan pursuant to its terms
and as required to meet the minimum funding standard set forth in ERISA and the
Code with respect thereto; or (iv) any change in the funding status of any Plan
that could have a Material Adverse Effect, together with a description of any
such event or condition or a copy of any such notice and a statement by the
chief financial officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by the Credit Parties with
respect thereto. Promptly upon request, the Credit Parties shall furnish the
Agent and the Lenders with such additional information concerning any Plan as
may be reasonably requested, including, but not limited to, copies of each
annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan year” (within the meaning of Section 3(39) of ERISA).


(l)            Other Information. With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of any Consolidated Party as the Agent or the Required Lenders may
reasonably request.
 
69

--------------------------------------------------------------------------------


 
7.2          Preservation of Existence and Franchises.


Except as a result of or in connection with a dissolution, merger or disposition
of a Subsidiary permitted under Section 8.4 or Section 8.5, each Credit Party
will, and will cause each of its Subsidiaries to, do all things necessary to
preserve and keep in full force and effect its existence, rights, franchises and
authority.


7.3          Books and Records.


Each Credit Party will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).


7.4          Compliance with Law.


Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its Property if
noncompliance with any such law, rule, regulation, order or restriction could
have a Material Adverse Effect.


7.5          Payment of Taxes and Other Indebtedness.


Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that no Consolidated
Party shall be required to pay any such tax, assessment, charge, levy, claim or
Indebtedness which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefor have been established in accordance
with GAAP, unless the failure to make any such payment (i) could give rise to an
immediate right to foreclose on a Lien securing such amounts or (ii) could have
a Material Adverse Effect.


7.6          Insurance.


Each Credit Party will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice (or as otherwise required by the Collateral Documents). The
Agent shall be named as loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral, and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Agent, that it will give the Agent thirty (30) days
prior written notice before any such policy or policies shall be altered or
canceled, and that no act or default of any Consolidated Party or any other
Person shall affect the rights of the Agent or the Lenders under such policy or
policies. The present insurance coverage of the Consolidated Parties is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 7.6.
 
70

--------------------------------------------------------------------------------


 
7.7          Maintenance of Property.


Each Credit Party will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses.


7.8          Performance of Obligations.


Each Credit Party will, and will cause each of its Subsidiaries to, perform in
all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.


7.9          Use of Proceeds.


The Borrower will use the proceeds of the Loans and will use the Letters of
Credit solely for the purposes set forth in Section 6.15.


7.10        Audits/Inspections.


Upon reasonable notice and during normal business hours, each Credit Party will,
and will cause each of its Subsidiaries to, permit representatives appointed by
the Agent, including, without limitation, independent accountants, agents,
attorneys, and appraisers to visit and inspect its property, including its books
and records, its accounts receivable and inventory, its facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Agent or its representatives to investigate and verify the accuracy of
information provided to the Lenders and to discuss all such matters with the
officers, employees and representatives of such Person. The Credit Parties agree
that the Agent, and its representatives, may conduct an annual audit of the
Collateral, at the expense of the Borrower.


7.11        Financial Covenants.


(a)           Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as
of the last day of each fiscal quarter of the Consolidated Parties for each date
of determination occurring during each of the periods listed below, shall be
greater than or equal to:
 


 Period
 
 Ratio
Closing Date through Fiscal year 2008
 
1.30 to 1.0
Fiscal year 2009 and thereafter
 
1.80 to 1.0

 
71

--------------------------------------------------------------------------------


 
(b)           Leverage Ratio. The Leverage Ratio, as of the last day of each
fiscal quarter of the Consolidated Parties for each date of determination shall
be less than or equal to 3.50 to 1.0.


7.12        Additional Credit Parties.


On June 30 and December 31 of each fiscal year, the Borrower shall provide the
Agent with written notice of any Person that has since become a Subsidiary of
any Credit Party, setting forth information in reasonable detail describing all
of the assets of such Person and shall (a) if such Person is a Domestic
Subsidiary of a Credit Party, cause such Person to execute a Joinder Agreement
in substantially the same form as Exhibit 7.12, (b) cause 100% (if such Person
is a Domestic Subsidiary of a Credit Party) or 65% (if such Person is a direct
Foreign Subsidiary of a Credit Party) of the Capital Stock of such Person to be
delivered to the Agent (together with undated stock powers signed in blank
(unless, with respect to a Foreign Subsidiary, such stock powers are deemed
unnecessary by the Agent in its reasonable discretion under the law of the
jurisdiction of incorporation of such Person)) and pledged to the Agent pursuant
to an appropriate pledge agreement(s) in substantially the form of the Pledge
Agreement and otherwise in form acceptable to the Agent and (c) cause such
Person to provide certified resolutions and other organizational and authorizing
documents of such Person, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Agent’s liens thereunder) and other items of the types required to be delivered
pursuant to Section 5.1(e), all in form, content and scope reasonably
satisfactory to the Agent.


7.13        Pledged Assets.


Each Credit Party will, and will cause each of its Subsidiaries to, cause
(a) all of its owned personal property located in the United States and (b) to
the extent deemed to be material by the Agent or the Required Lenders in its or
their sole reasonable discretion, all of its other owned personal property, to
be subject at all times to first priority, perfected Liens in favor of the Agent
pursuant to the terms and conditions of the Collateral Documents or, with
respect to any such property acquired subsequent to the Closing Date, such other
additional security documents as the Agent shall reasonably request. Without
limiting the generality of the above, on June 30 and December 31 of each fiscal
year, the Credit Parties will cause 100% of the Capital Stock or other equity
interest in each of their direct or indirect Domestic Subsidiaries and 65% of
the Capital Stock or other equity interest in each of their direct Foreign
Subsidiaries to be subject at all times to a first priority, perfected Lien in
favor of the Agent pursuant to the terms and conditions of the Collateral
Documents or such other security documents as the Agent shall reasonably
request.


If, subsequent to the Closing Date, a Credit Party shall acquire any
intellectual property, securities, instruments, chattel paper or other personal
property required to be delivered to the Agent as Collateral hereunder or under
any of the Collateral Documents, the Borrower shall, by June 30 and December 31
of each fiscal year, notify the Agent of same.
 
72

--------------------------------------------------------------------------------


 
7.14        Landlord Waivers.


In the case of any personal property Collateral located at premises leased by a
Credit Party with a value in excess of $1,500,000, the Credit Parties will
provide the Administrative Agent with such estoppel letters, consents and
waivers from the landlords on such real property to the extent (a) requested by
the Administrative Agent and (b) the Borrower is able to secure such letters,
consents and waivers after using commercially reasonable efforts (such letters,
consents and waivers shall be in form and substance satisfactory to the
Administrative Agent); provided that it is acknowledged and agreed that the
Borrower shall not be required to change or alter any terms of any lease in
order to secure any such letter, consent or waiver.


7.15        Post-Closing Requirements; Further Assurances.


(a)           Within thirty (30) days after the Closing Date (or such extended
period of time as agreed to by the Administrative Agent), the Administrative
Agent shall have received evidence that all chain-of-title issues with respect
to the Intellectual Property of the Credit Parties have been resolved to the
satisfaction of the Administrative Agent.


(b)           Within thirty (30) days after the Closing Date (or such extended
period of time as agreed to by the Administrative Agent), the Administrative
Agent shall have received all stock or membership certificates that are not
delivered on or prior to the Closing Date, together with duly executed in blank
undated stock or transfer powers.


(c)           Within thirty (30) days after the Closing Date (or such extended
period of time as agreed to by the Administrative Agent), the Administrative
Agent shall have received evidence that Financing Statement Number 2004029728-5
filed against RA Sushi Las Vegas Corporation by Sysco Food Services of Las
Vegas, Inc. in the Nevada Secretary of State’s office has been terminated of
record.


(d)           Upon the reasonable request of the Administrative Agent, promptly
perform or cause to be performed any and all acts and execute or cause to be
executed any and all documents for filing under the provisions of the Uniform
Commercial Code or any other Requirement of Law which are necessary or advisable
to maintain in favor of the Administrative Agent, for the benefit of the
Lenders, Liens on the Collateral that are duly perfected in accordance with the
requirements of, or the obligations of the Credit Parties under, the Credit
Documents and all applicable Requirements of Law.


73

--------------------------------------------------------------------------------


 
 
SECTION 8


NEGATIVE COVENANTS


Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:


8.1          Indebtedness.


The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Indebtedness, except:


(a)           Indebtedness arising under this Credit Agreement and the other
Credit Documents;


(b)           Indebtedness of the Borrower and its Subsidiaries set forth in
Schedule 8.1 (and renewals, refinancings and extensions thereof on terms and
conditions no less favorable to such Person than such existing Indebtedness);


(c)           purchase money Indebtedness consisting of Capital Leases;


(d)          obligations of the Borrower or any of its Subsidiaries in respect
of Hedging Agreements entered into in order to manage existing or anticipated
interest rate or exchange rate risks and not for speculative purposes;


(e)           intercompany Indebtedness arising out of loans and advances
permitted under Section 8.6;


(f)           in addition to the Indebtedness otherwise permitted by this
Section 8.1, other Indebtedness hereafter incurred by the Borrower or any of its
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding;


(g)           Indebtedness incurred under take-or-pay or similar arrangements or
under commodities agreements entered into in the ordinary course of business;
provided that the term of such arrangement is twelve (12) months or less; and


(h)           the Permitted Preferred Stock.


8.2          Liens.


The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Lien with respect to any of its Property,
whether now owned or after acquired, except for Permitted Liens.
 
74

--------------------------------------------------------------------------------




8.3          Nature of Business.


The Credit Parties will not permit any Consolidated Party to substantively alter
the character or conduct of the business conducted by such Person as of the
Closing Date.


8.4          Consolidation, Merger, Dissolution, etc.


Except in connection with an Asset Disposition permitted by the terms of
Section 8.5, the Credit Parties will not permit any Consolidated Party to (a)
dissolve, liquidate or wind up their affairs except that any Guarantor may wind
up, liquidate and dissolve, provided, that, each of the following conditions is
satisfied, (i) the winding up, liquidation and dissolution of such Guarantor
shall not violate any law or any order or decree of any court or other
Governmental Authority in any material respect and shall not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or any other agreement or instrument to which such Guarantor is a
party or may be bound, (ii) such winding up, liquidation or dissolution shall be
done in accordance with the requirements of all applicable laws and regulations,
(iii) effective upon such winding up, liquidation or dissolution, all of the
assets and properties of such Guarantor shall be duly and validly transferred
and assigned to Borrower or another Guarantor, free and clear of any liens,
restrictions or encumbrances other than the security interest and liens of the
Agent and any Lien on such assets existing at the time of such dissolution or
liquidation (and the Agent shall have received such evidence thereof as the
Agent may require) and the Agent shall have received such deeds, assignments or
other agreements as the Agent may request to evidence and confirm the transfer
of such assets to of such Guarantor to the Borrower or the other Guarantor, (iv)
the Agent shall have received within five (5) Business Days of receipt by a
Guarantor thereof, certified copies of all documents and agreements that such
Guarantor has filed with any Governmental Authority or as are otherwise required
to effectuate such winding up, liquidation or dissolution, (v) no Guarantor
shall assume any Indebtedness, obligations or liabilities as a result of such
winding up, liquidation or dissolution, or otherwise become liable in respect of
any obligations or liabilities of the entity that is winding up, liquidating or
dissolving, unless such Indebtedness is otherwise expressly permitted hereunder,
(vi) the Agent shall have received not less than ten (10) Business Days prior
written notice of the intention of such Guarantor to wind up, liquidate or
dissolve, and (vii) as of the date of such winding up, liquidation or
dissolution and after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing, (b) enter into any transaction of merger
or consolidation; provided, however that the Borrower may merge or consolidate
with any Subsidiary so long as the Borrower shall be the continuing or surviving
corporation or (c) acquire all or substantially all of the assets, property
and/or operations of any Person other than Permitted Acquisitions.


8.5          Asset Dispositions.


The Credit Parties will not permit any Consolidated Party to make any Asset
Disposition (including, without limitation, any Sale and Leaseback Transaction)
other than Excluded Asset Dispositions unless (a) the consideration paid in
connection therewith is cash or Cash Equivalents, (b) if such transaction is a
Sale and Leaseback Transaction, such transaction is permitted by the terms of
Section 8.12, and (c) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Consolidated Parties in all such transactions after
the Closing Date shall not exceed $10,000,000.
 
75

--------------------------------------------------------------------------------




Upon a sale of assets or the sale of Capital Stock of a Consolidated Party
permitted by this Section 8.5, the Agent shall (to the extent applicable)
deliver to the Borrower, upon the Borrower’s request and at the Borrower’s
expense, such documentation as is reasonably necessary to evidence the release
of the Agent’s security interest, if any, in such assets or Capital Stock,
including, without limitation, amendments or terminations of UCC financing
statements, if any, the return of stock certificates, if any, and the release of
such Subsidiary from all of its obligations, if any, under the Credit Documents.


8.6          Investments.


The Credit Parties will not permit any Consolidated Party to make Investments in
or to any Person, except for Permitted Investments.


8.7          Restricted Payments.


The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock (or in another class of Capital Stock to the extent no cash
payments are paid) of such Person, (b) to make dividends or other distributions
payable to the Borrower (directly or indirectly through Subsidiaries) or any
redemption, retirement, sinking fund or similar payment to the Borrower
(directly or indirectly through Subsidiaries) and (c) so long as no Default or
Event of Default shall have occurred and be continuing, or would result
therefrom, to make dividends or payments to the holders of the Permitted
Preferred Stock pursuant to the Certificate of Designations and the Stock
Purchase Agreement.


8.8          Transactions with Affiliates.


Except for the transactions referenced on Schedule 8.8, the Credit Parties will
not permit any Consolidated Party to enter into or permit to exist any
transaction or series of transactions with any officer, director, shareholder,
Subsidiary or Affiliate of such Person other than (a) advances of working
capital to any Credit Party, (b) transfers of cash and assets to any Credit
Party, (c) transactions permitted by Section 8.1, Section 8.4, Section 8.5,
Section 8.6, or Section 8.7, (d) normal compensation and reimbursement of, and
indemnification against, expenses of officers and directors as approved by the
Board of Directors (or any duly appointed committee thereof) in its reasonable
discretion and (e) except as otherwise specifically limited in this Credit
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an officer, director, shareholder, Subsidiary or
Affiliate.
 
76

--------------------------------------------------------------------------------




8.9          Fiscal Year; Organizational Documents.


The Credit Parties will not permit any Consolidated Party to change its fiscal
year or amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational document) or bylaws (or other similar
document) without the prior written consent of the Required Lenders.


8.10        Limitation on Restricted Actions.


The Credit Parties will not permit any Consolidated Party to


(a)          directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Person to (i) pay dividends or make any other distributions to any Credit
Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Credit Party, (iii) make loans or advances to any
Credit Party, (iv) sell, lease or transfer any of its properties or assets to
any Credit Party, or (v) act as a Guarantor and pledge its assets pursuant to
the Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(v) above) for such encumbrances or restrictions existing under or
by reason of (A) this Credit Agreement and the other Credit Documents,
(B) applicable law or (C) any document or instrument governing Indebtedness
incurred pursuant to Section 8.1(c), provided, however, that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith; or


(b)          enter into, assume or become subject to any agreement prohibiting
or otherwise restricting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired, or requiring the
grant of any security for such obligation if security is given for some other
obligation, except (i) pursuant to this Credit Agreement and the other Credit
Documents, and (ii) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(c), provided, however, that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith.


8.11       Ownership of Subsidiaries.


Notwithstanding any other provisions of this Credit Agreement to the contrary,
the Credit Parties will not permit any Consolidated Party to (a) permit any
Person (other than the Borrower, BOT (and those Persons who beneficially own the
Capital Stock of BOT as of the Closing Date), BFC Financial Corporation or any
Wholly-Owned Subsidiary of the Borrower) to own more than twenty-five percent
(25%) of any Subsidiary of the Borrower, (b) permit any Subsidiary of the
Borrower to issue Capital Stock (except to the Borrower or to a Wholly-Owned
Subsidiary of the Borrower), and (c) permit, create, incur, assume or suffer to
exist any Lien thereon, in each case except (i) to qualify directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Capital Stock of Foreign Subsidiaries, (ii) as
a result of or in connection with a dissolution, merger or disposition of a
Subsidiary permitted under Section 8.4 or Section 8.5 or (iii) for Permitted
Liens.
 
77

--------------------------------------------------------------------------------




8.12        Sale Leasebacks.


The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
Property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which such Consolidated Party has sold or transferred or is to
sell or transfer to a Person which is not a Consolidated Party or (b) which such
Consolidated Party intends to use for substantially the same purpose as any
other Property which has been sold or is to be sold or transferred by such
Consolidated Party to another Person which is not a Consolidated Party in
connection with such lease.


8.13        [Reserved].


8.14        Stock Purchase Agreement.


The Borrower shall not, nor shall it permit any Consolidated Party to, redeem
the Permitted Preferred Stock for cash on an Early Redemption Date (as defined
in the Certificate of Designations).




SECTION 9


EVENTS OF DEFAULT


9.1          Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)           Payment. Any Credit Party shall


(i)           default in the payment when due of any principal of any of the
Loans or of any reimbursement obligations arising from drawings under Letters of
Credit, or


(ii)          default, and such default shall continue for five (5) or more
Business Days, in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any Fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or


(b)           Representations. Any representation, warranty or statement made or
deemed to be made by any Credit Party herein, in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made; or
 
78

--------------------------------------------------------------------------------




(c)           Covenants. Any Credit Party shall


(i)           default in the due performance or observance of any term, covenant
or agreement contained in Sections 7.2, 7.9, 7.11, 7.12, 7.13 or 8.1 through
8.13, inclusive;


(ii)          default in the due performance or observance of any term, covenant
or agreement contained in Sections 7.1(a), (b), (c) or (d) and such default
shall continue unremedied for a period of at least ten (10) days after the
earlier of a responsible officer of a Credit Party becoming aware of such
default or notice thereof by the Agent; or


(iii)         default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i) or (c)(ii) of this Section 9.1) contained in this Credit Agreement and
such default shall continue unremedied for a period of at least thirty (30) days
after the earlier of a responsible officer of a Credit Party becoming aware of
such default or notice thereof by the Agent; or


(d)          Other Credit Documents. (i) Any Credit Party shall default in the
due performance or observance of any term, covenant or agreement in any of the
other Credit Documents (subject to applicable grace or cure periods, if any), or
(ii) except as a result of or in connection with a dissolution, merger or
disposition of a Subsidiary permitted under Section 8.4 or Section 8.5, any
Credit Document shall fail to be in full force and effect or to give the Agent
and/or the Lenders the Liens, rights, powers and privileges purported to be
created thereby, or any Credit Party shall so state in writing; or


(e)           Guaranties. Except as the result of or in connection with a
dissolution, merger or disposition of a Subsidiary permitted under Section 8.4
or Section 8.5, the guaranty given by any Guarantor hereunder (including any
Additional Credit Party) or any provision thereof shall cease to be in full
force and effect, or any Guarantor (including any Additional Credit Party)
hereunder or any Person acting by or on behalf of such Guarantor shall deny or
disaffirm such Guarantor’s obligations under such guaranty, or any Guarantor
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to any guaranty; or


(f)           Bankruptcy, etc. Any Bankruptcy Event shall occur with respect to
any Consolidated Party; or
 
79

--------------------------------------------------------------------------------


 
(g)           Defaults under Other Agreements.


(i)           Any Consolidated Party shall default in the performance or
observance (beyond the applicable grace period with respect thereto, if any) or
any material obligation or condition of any contract or lease material to the
Consolidated Parties; or


(ii)          With respect to any Indebtedness (other than Indebtedness
outstanding under this Credit Agreement) in excess of $1,000,000 in the
aggregate for the Consolidated Parties taken as a whole, (A) any Consolidated
Party shall (1) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to any such Indebtedness, or (2) the
occurrence and continuance of a default in the observance or performance
relating to such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event or condition shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or permit, the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause (determined without regard
to whether any notice or lapse of time is required), any such Indebtedness to
become due prior to its stated maturity; or (B) any such Indebtedness shall be
declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof; or


(h)          Judgments. One or more judgments or decrees shall be entered
against one or more of the Consolidated Parties involving a liability of
$1,000,000 or more in the aggregate (to the extent not paid or fully covered by
insurance provided by a carrier who has acknowledged coverage and has the
ability to perform) and any such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within thirty (30) days
from the entry thereof; or


(i)           ERISA. Any of the following events or conditions, if such event or
condition could have a Material Adverse Effect: (i) any “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, shall exist with respect to any Plan, or any
lien shall arise on the assets of any Consolidated Party or any ERISA Affiliate
in favor of the PBGC or a Plan; (ii) an ERISA Event shall occur with respect to
a Single Employer Plan, which is, in the reasonable opinion of the Agent, likely
to result in the termination of such Plan for purposes of Title IV of ERISA;
(iii) an ERISA Event shall occur with respect to a Multiemployer Plan or
Multiple Employer Plan, which is, in the reasonable opinion of the Agent, likely
to result in (A) the termination of such Plan for purposes of Title IV of ERISA,
or (B) any Consolidated Party or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency or (within the meaning of Section 4245 of
ERISA) such Plan; or (iv) any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which may subject any Consolidated Party or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which any Consolidated Party or any ERISA Affiliate has agreed or is required
to indemnify any person against any such liability; or
 
80

--------------------------------------------------------------------------------


 
(j)            Ownership. There shall occur a Change of Control.


(k)           Key Officer. Either of the following events or conditions shall
occur: (i)  Joel A. Schwartz shall cease to be Responsible Officer of the
Borrower or (ii) both of Joel A. Schwartz and Juan C. Garcia shall cease to be
actively engaged in the daily management and/or operations of the Borrower.


9.2          Acceleration; Remedies.


Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the requisite Lenders
(pursuant to the voting requirements of Section 11.6) or cured to the
satisfaction of the requisite Lenders (pursuant to the voting procedures in
Section11.6), the Agent shall, upon the request and direction of the Required
Lenders, by written notice to the Credit Parties take any of the following
actions:


(a)           Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.


(b)          Acceleration. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by the Borrower to the Agent and/or any
of the Lenders hereunder to be due whereupon the same shall be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.


(c)           Cash Collateral. Direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default under Section 9.1(f), it will immediately pay) to the Agent additional
cash, to be held by the Agent, for the benefit of the Lenders, in a cash
collateral account as additional security for the LOC Obligations in respect of
subsequent drawings under all then outstanding Letters of Credit in an amount
equal to the maximum aggregate amount which may be drawn under all Letters of
Credits then outstanding.


(d)          Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Credit Documents including, without limitation,
all rights and remedies existing under the Collateral Documents, all rights and
remedies against a Guarantor and all rights of set-off.


Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur, then the Commitments shall automatically terminate
and all Loans, all reimbursement obligations arising from drawings under Letters
of Credit, all accrued interest in respect thereof, all accrued and unpaid Fees
and other indebtedness or obligations owing to the Agent and/or any of the
Lenders hereunder automatically shall immediately become due and payable without
the giving of any notice or other action by the Agent or the Lenders.
 
81

--------------------------------------------------------------------------------






SECTION 10


AGENCY PROVISIONS


10.1        Appointment, Powers and Immunities.


Each Lender hereby irrevocably appoints and authorizes the Agent to act as its
agent under this Credit Agreement and the other Credit Documents with such
powers and discretion as are specifically delegated to the Agent by the terms of
this Credit Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The Agent (which term as used in
this sentence and in Section 10.5 and the first sentence of Section 10.6 hereof
shall include its Affiliates and its own and its Affiliates’ officers,
directors, employees, and agents): (a) shall not have any duties or
responsibilities except those expressly set forth in this Credit Agreement and
shall not be a trustee or fiduciary for any Lender; (b) shall not be responsible
to the Lenders for any recital, statement, representation, or warranty (whether
written or oral) made in or in connection with any Credit Document or any
certificate or other document referred to or provided for in, or received by any
of them under, any Credit Document, or for the value, validity, effectiveness,
genuineness, enforceability, or sufficiency of any Credit Document, or any other
document referred to or provided for therein or for any failure by any Credit
Party or any other Person to perform any of its obligations thereunder;
(c) shall not be responsible for or have any duty to ascertain, inquire into, or
verify the performance or observance of any covenants or agreements by any
Credit Party or the satisfaction of any condition or to inspect the property
(including the books and records) of any Credit Party or any of its Subsidiaries
or Affiliates; (d) shall not be required to initiate or conduct any litigation
or collection proceedings under any Credit Document; and (e) shall not be
responsible for any action taken or omitted to be taken by it under or in
connection with any Credit Document, except for its own gross negligence or
willful misconduct. The Agent may employ agents and attorneys-in-fact and shall
not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.


10.2        Reliance by Agent.


The Agent shall be entitled to rely upon any certification, notice, instrument,
writing, or other printed communication (including, without limitation, any
thereof by telecopy) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel for any Credit Party),
independent accountants, and other experts selected by the Agent. The Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until the Agent receives and accepts an Assignment and
Acceptance executed in accordance with Section 11.3(b) hereof. As to any matters
not expressly provided for by this Credit Agreement, the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding on all of the Lenders; provided, however, that the
Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to any Credit Document or applicable law
or unless it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking any such action.
 
82

--------------------------------------------------------------------------------




10.3        Defaults.


The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received written notice from a
Lender or the Borrower specifying such Default or Event of Default and stating
that such notice is a “Notice of Default”. In the event that the Agent receives
such a notice of the occurrence of a Default or Event of Default, the Agent
shall give prompt notice thereof to the Lenders. The Agent shall (subject to
Section 10.2 hereof) take such action with respect to such Default or Event of
Default as shall reasonably be directed by the Required Lenders.


10.4        Rights as a Lender.


With respect to its Commitment and the Loans made by it, Wachovia (and any
successor acting as Agent) in its capacity as a Lender hereunder shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as though it were not acting as the Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Agent in its
individual capacity. Wachovia (and any successor acting as Agent) and its
Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, make investments in, provide services to, and
generally engage in any kind of lending, trust, or other business with any
Credit Party or any of its Subsidiaries or Affiliates as if it were not acting
as Agent, and Wachovia (and any successor acting as Agent) and its Affiliates
may accept fees and other consideration from any Credit Party or any of its
Subsidiaries or Affiliates for services in connection with this Credit Agreement
or otherwise without having to account for the same to the Lenders.


10.5        Indemnification.


The Lenders agree to indemnify the Agent (to the extent not reimbursed under
Section 11.5 hereof, but without limiting the obligations of the Borrower under
such Section) ratably in accordance with their respective Commitments, for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys’ fees), or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Agent (including by any Lender) in any way relating to or
arising out of any Credit Document or the transactions contemplated thereby or
any action taken or omitted by the Agent under any Credit Document; provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the Person to be indemnified.
Without limitation of the foregoing, each Lender agrees to reimburse the Agent
promptly upon demand for its ratable share of any costs or expenses payable by
the Borrower under Section 11.5, to the extent that the Agent is not promptly
reimbursed for such costs and expenses by the Borrower. The agreements in this
Section 10.5 shall survive the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
hereunder.
 
83

--------------------------------------------------------------------------------




10.6        Non-Reliance on Agent and Other Lenders.


Each Lender agrees that it has, independently and without reliance on the Agent
or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Credit Parties and their
Subsidiaries and decision to enter into this Credit Agreement and that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under the Credit Documents. Except for notices, reports, and other documents and
information expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition, or business of any Credit Party or any of its Subsidiaries or
Affiliates that may come into the possession of the Agent or any of its
Affiliates.


10.7        Successor Agent.


The Agent may resign at any time by giving notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Agent. If no successor Agent shall have been so appointed
by the Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Agent’s giving of notice of resignation,
then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which shall be a commercial bank organized under the laws of the United States
of America having combined capital and surplus of at least $100,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor, such
successor shall thereupon succeed to and become vested with all the rights,
powers, discretion, privileges, and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 10 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.
 
84

--------------------------------------------------------------------------------


 
SECTION 11


MISCELLANEOUS


11.1        Notices.


Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other electronic or facsimile
device) to the number set out below, (c) the Business Day following the day on
which the same has been delivered prepaid to a reputable national overnight air
courier service, or (d) the third Business Day following the day on which the
same is sent by certified or registered mail, postage prepaid, in each case to
the respective parties at the address, in the case of the Borrower, Guarantors
and the Agent, set forth below, and, in the case of the Lenders, set forth on
Schedule 2.1(a), or at such other address as such party may specify by written
notice to the other parties hereto:


if to the Borrower or the Guarantors:


BENIHANA INC.
8685 N.W. 53rd Terrace
Miami, Florida 33166-4591
Attention:    Mr. Joel A. Schwartz
Telephone:          (305) 593-0770
Telecopy:            (305) 594-9492


if to the Agent:


Wachovia Bank, National Association
Wachovia Financial Center - FL 8004
200 South Biscayne Blvd., 15th Floor
Miami, Florida 33131
Attention:    Margarita M. Alfonso
Telephone:          (305) 789-5057
Telecopy:            (305) 789-5008


11.2        Right of Set-Off; Adjustments.


Upon the occurrence and during the continuance of any Event of Default, each
Lender (and each of its Affiliates) is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender (or any of
its Affiliates) to or for the credit or the account of any Credit Party against
any and all of the obligations of such Person now or hereafter existing under
this Credit Agreement, under the Notes, under any other Credit Document or
otherwise, irrespective of whether such Lender shall have made any demand under
hereunder or thereunder and although such obligations may be unmatured. Each
Lender agrees promptly to notify any affected Credit Party after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 11.2 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender may have.


11.3        Benefit of Agreement.


(a)           This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that none of the Credit Parties may assign or transfer
any of its interests and obligations without prior written consent of the
Lenders; provided, further that the rights of each Lender to transfer, assign or
grant participations in its rights and/or obligations hereunder shall be limited
as set forth in this Section 11.3.
 
85

--------------------------------------------------------------------------------




(b)          Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Credit Agreement (including,
without limitation, all or a portion of its Loans, its Notes, and its
Commitment); provided, however, that


(i)           each such assignment shall be to an Eligible Assignee;


(ii)           except in the case of an assignment to another Lender or an
assignment of all of a Lender’s rights and obligations under this Credit
Agreement, any such partial assignment shall be in an amount at least equal to
$5,000,000 (or, if less, the remaining amount of the Commitment being assigned
by such Lender) or an integral multiple of $1,000,000 in excess thereof;


(iii)         each such assignment by a Lender shall be of a constant, and not
varying, percentage of its Revolving Commitment and all other rights and
obligations under this Credit Agreement and the Notes; and


(iv)         the parties to such assignment shall execute and deliver to the
Agent for its acceptance an Assignment and Acceptance in the form of
Exhibit 11.3(b) hereto, together with any Note subject to such assignment and a
processing fee of $3,500.


Upon execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 11.3(b), the
assignor, the Agent and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee. If the
assignee is not incorporated under the laws of the United States of America or a
state thereof, it shall deliver to the Borrower and the Agent certification as
to exemption from deduction or withholding of Taxes in accordance with
Section 3.11.


(c)           The Agent shall maintain at its address referred to in
Section 11.1 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Credit Agreement.
The Register shall be available for inspection by the Borrower or any Lender at
any reasonable time and from time to time upon reasonable prior notice.
 
86

--------------------------------------------------------------------------------




(d)          Upon its receipt of an Assignment and Acceptance executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Agent shall, if such Assignment and Acceptance has
been completed and is in substantially the form of Exhibit 11.3(b) hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.


(e)           Each Lender may sell participations to one or more Persons in all
or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and its Loans); provided, however,
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participant shall be
entitled to the benefit of the yield protection provisions contained in
Sections 3.6 through 3.12, inclusive, and the right of set-off contained in
Section 11.2, and (iv) the Borrower shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement, and such Lender shall retain the sole right to enforce
the obligations of the Borrower relating to its Loans and its Notes and to
approve any amendment, modification, or waiver of any provision of this Credit
Agreement (other than amendments, modifications, or waivers decreasing the
amount of principal of or the rate at which interest is payable on such Loans or
Notes, extending any scheduled principal payment date or date fixed for the
payment of interest on such Loans or Notes, or extending its Commitment).


(f)           Notwithstanding any other provision set forth in this Credit
Agreement, any Lender may at any time assign and pledge all or any portion of
its Loans and its Notes to any Federal Reserve Bank as collateral security
pursuant to Regulation A and any Operating Circular issued by such Federal
Reserve Bank. No such assignment shall release the assigning Lender from its
obligations hereunder.


(g)          Any Lender may furnish any information concerning the Borrower or
any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 11.17 hereof.


11.4        No Waiver; Remedies Cumulative.


No failure or delay on the part of the Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Agent or any Lender and any of the Credit Parties
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Agent or any Lender would otherwise have. No notice to or demand on any
Credit Party in any case shall entitle the Borrower or any other Credit Party to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Agent or the Lenders to any other or
further action in any circumstances without notice or demand.
 
87

--------------------------------------------------------------------------------




11.5        Expenses; Indemnification.


(a)          The Borrower agrees to pay on demand all costs and expenses of the
Agent in connection with the syndication, preparation, execution, delivery,
administration, modification, and amendment of this Credit Agreement, the other
Credit Documents, and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and expenses of counsel for the Agent
(including the cost of internal counsel) with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under the Credit
Documents. The Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
attorneys’ fees and expenses and the cost of internal counsel), in connection
with the enforcement (whether through negotiations, legal proceedings, or
otherwise) of the Credit Documents and the other documents to be delivered
hereunder.


(b)          The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their respective officers,
directors, employees, agents, and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities, costs, and
expenses (including, without limitation, reasonable attorneys’ fees) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation, or proceeding or
preparation of defense in connection therewith) the Credit Documents, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Loans, except to the extent such claim, damage, loss, liability, cost, or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 11.5 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Borrower, its directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Borrower agrees not to assert any claim against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys, agents, and advisers, on any theory of liability, for
special, indirect, consequential, or punitive damages arising out of or
otherwise relating to the Credit Documents, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Loans.


(c)          Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 11.5 shall survive the repayment of the Loans, LOC Obligations and
other obligations under the Credit Documents and the termination of the
Commitments hereunder.
 
88

--------------------------------------------------------------------------------




11.6        Amendments, Waivers and Consents.


Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrower, provided, however, that:


(a)           without the consent of each Lender affected thereby, neither this
Credit Agreement or any other Credit Document may be amended, changed, waived,
discharged or terminated so as to:


(i)           extend the final maturity of any Loan or the time of payment of
any reimbursement obligation, or any portion thereof, arising from drawings
under Letters of Credit,


(ii)          reduce the rate or extend the time of payment of interest (other
than as a result of waiving the applicability of any post-default increase in
interest rates) thereon or Fees hereunder,


(iii)         reduce or waive the principal amount of any Loan or of any
reimbursement obligation, or any portion thereof, arising from drawings under
Letters of Credit,


(iv)         increase the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or mandatory reduction in the Commitments shall not constitute a change
in the terms of any Commitment of any Lender),


(v)          except as the result of or in connection with an Asset Disposition
permitted by Section 8.5, release all or substantially all of the Collateral,


(vi)         except as the result of or in connection with a dissolution, merger
or disposition of a Subsidiary permitted under Section 8.4, release the Borrower
or substantially all of the other Credit Parties from its or their obligations
under the Credit Documents,


(vii)        amend, modify or waive any provision of this Section 11.6 or
Section 3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 9.1(a), 11.2, 11.3,
11.5 or 11.9,


(viii)       reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders, or


(ix)          consent to the assignment or transfer by the Borrower or all or
substantially all of the other Credit Parties of any of its or their rights and
obligations under (or in respect of) the Credit Documents except as permitted
thereby;
 
89

--------------------------------------------------------------------------------




(b)           without the consent of the Agent, no provision of Section 10 may
be amended;


(c)           without the consent of the Issuing Lender, no provision of
Section 2.3 may be amended.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.


11.7        Counterparts.


This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.


11.8        Headings.


The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.


11.9        Survival.


All indemnities set forth herein, including, without limitation, in
Section 2.3(i), 3.11, 3.12, 10.5 or 11.5 shall survive the execution and
delivery of this Credit Agreement, the making of the Loans, the issuance of the
Letters of Credit, the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
hereunder, and all representations and warranties made by the Credit Parties
herein shall survive delivery of the Notes and the making of the Loans
hereunder.


11.10     Governing Law; Submission to Jurisdiction; Venue.


(a)           THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NORTH CAROLINA. Any legal action or proceeding with respect to this Credit
Agreement or any other Credit Document may be brought in the courts of the State
of North Carolina in Mecklenburg County, or of the United States for the Western
District of North Carolina, and, by execution and delivery of this Credit
Agreement, each of the Credit Parties hereby irrevocably accepts for itself and
in respect of its property, generally and unconditionally, the nonexclusive
jurisdiction of such courts. Each of the Credit Parties further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to it at the address set out for notices
pursuant to Section 11.1, such service to become effective three (3) days after
such mailing. Nothing herein shall affect the right of the Agent or any Lender
to serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against any Credit Party in any other
jurisdiction.
 
90

--------------------------------------------------------------------------------




(b)           Each of the Credit Parties hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Credit Agreement or any other Credit Document brought in the courts referred to
in subsection (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.


(c)          TO THE EXTENT PERMITTED BY LAW, EACH OF THE AGENT, THE LENDERS, THE
BORROWER AND THE CREDIT PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


11.11     Severability.


If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


11.12     Entirety.


This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
 
91

--------------------------------------------------------------------------------




11.13     Binding Effect; Termination.


(a)           This Credit Agreement shall become effective at such time on or
after the Closing Date when it shall have been executed by the Borrower, the
Guarantors and the Agent, and the Agent shall have received copies hereof
(telefaxed or otherwise) which, when taken together, bear the signatures of each
Lender, and thereafter this Credit Agreement shall be binding upon and inure to
the benefit of the Borrower, the Guarantors, the Agent and each Lender and their
respective successors and assigns.


(b)          The term of this Credit Agreement shall be until no Loans, LOC
Obligations or any other amounts payable hereunder or under any of the other
Credit Documents shall remain outstanding, no Letters of Credit shall be
outstanding, all of the Credit Party Obligations have been irrevocably satisfied
in full and all of the Commitments hereunder shall have expired or been
terminated.


11.14     Source of Funds.


Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:


(a)           no part of such funds constitutes assets allocated to any separate
account maintained by such Lender in which any employee benefit plan (or its
related trust) has any interest;


(b)           to the extent that any part of such funds constitutes assets
allocated to any separate account maintained by such Lender, such Lender has
disclosed to the Borrower the name of each employee benefit plan whose assets in
such account exceed 10% of the total assets of such account as of the date of
such purchase (and, for purposes of this subsection (b), all employee benefit
plans maintained by the same employer or employee organization are deemed to be
a single plan);


(c)           to the extent that any part of such funds constitutes assets of an
insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA; or


(d)           such funds constitute assets of one or more specific benefit plans
which such Lender has identified in writing to the Borrower.


As used in this Section 11.14, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in Section 3
of ERISA.
 
92

--------------------------------------------------------------------------------




11.15     Conflict.


To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.


11.16      Arbitration; Consent to Jurisdiction and Service of Process.


(a)          Upon demand of any party hereto, whether made before or after
institution of any judicial action, any dispute, claim or controversy arising
out of or connected herewith or with the Credit Documents (“Disputes”) shall be
resolved by binding arbitration as provided herein. Disputes may include,
without limitation, tort claims, counterclaims, claims brought as class actions
and claims arising herefrom or from Credit Documents executed in the future.
Arbitration shall be conducted under the Commercial Financial Disputes
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association and Title 9 of the U.S. Code. All arbitration hearings shall be
conducted in Miami, Miami-Dade County, Florida, or such other place as agreed to
in writing by the parties. A judgment upon the award may be entered in any court
having jurisdiction, and all decisions shall be in writing. The panel from which
all arbitrators are selected shall be comprised of licensed attorneys having at
least ten years’ experience representing parties in secured lending
transactions. Notwithstanding the foregoing, this arbitration provision does not
apply to disputes under or related to interest protection agreements.


(b)          Notwithstanding the preceding binding arbitration provision, the
Agent, on behalf of the Lenders, preserves certain remedies that may be
exercised during a Dispute. The Agent, on behalf of the Lenders, shall have the
right to proceed in any court of proper jurisdiction or by self help to exercise
or prosecute the following remedies, as applicable: (i) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted in the Credit Documents or under applicable law, (ii) all rights of
self help including peaceful occupation of real property and collection of
rents, set-off and peaceful possession of personal property, (iii) obtaining
provisional or ancillary remedies including injunctive relief, sequestration,
garnishment, attachment and appointment of receiver, (iv) when applicable, a
judgment by confession of judgment and (v) other remedies. Preservation of these
remedies does not limit the power of an arbitrator to grant similar remedies
that may be requested by a party in a Dispute.


(c)          By execution and delivery of this Credit Agreement, each of the
parties hereto accepts, for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction relating to any
arbitration proceedings conducted under the Arbitration Rules in Miami,
Miami-Dade County, Florida, and irrevocably agrees to be bound by any final
judgment rendered thereby in connection with this Credit Agreement from which no
appeal has been taken or is available. Each of the parties hereto irrevocably
agrees that all process in any such arbitration proceedings or otherwise may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 11.1 or at such other address of which such party shall have
been notified pursuant thereto, such service being hereby acknowledged by each
party hereto to be effective and binding service in every respect. Each party
hereto irrevocably waives any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non conveniens
which it may now or hereafter have to the bringing of any such action or
proceeding in any such jurisdiction. Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
any party to bring proceedings against the Borrower or any party hereto in any
court or pursuant to arbitration proceedings in any other jurisdiction.
 
93

--------------------------------------------------------------------------------




11.17      Confidentiality.


Each of the Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(iii) to an investor or prospective investor in an Approved Fund that also
agrees that Information shall be used solely for the purpose of evaluating an
investment in such Approved Fund, (iv) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in an Approved Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for an Approved Fund, or (v) to a nationally recognized
rating agency that requires access to information regarding the Credit Parties,
the Loans and Credit Documents in connection with ratings issued with respect to
an Approved Fund, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
94

--------------------------------------------------------------------------------




11.18      Waivers of Jury Trial; Waiver of Consequential Damages.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


11.19     Patriot Act Notice. 


Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit parties in accordance
with the Patriot Act.
 
95

--------------------------------------------------------------------------------




11.20     Continuing Agreement.


This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, LOC Obligations, interest, fees and other
Credit Party Obligations (other than those obligations that expressly survive
the termination of this Credit Agreement) have been paid in full and all
Commitments and Letters of Credit have been terminated. Upon termination, the
Credit Parties shall have no further obligations (other than those obligations
that expressly survive the termination of this Credit Agreement) under the
Credit Documents and the Administrative Agent shall, at the request and expense
of the Borrower, deliver all the Collateral in its possession to the Borrower
and release all Liens on the Collateral; provided that should any payment, in
whole or in part, of the Credit Party Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
Liens of the Administrative Agent shall reattach to the Collateral and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Credit Party Obligations.
 
[Signature Page to Follow]
 
96

--------------------------------------------------------------------------------


 
BENIHANA INC.
CREDIT AGREEMENT

 
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.
 

       BORROWER:
BENIHANA INC.,
a Delaware corporation
 
   
   
  By:   /s/ Joel A. Schwartz  

--------------------------------------------------------------------------------

Joel A. Schwartz
President
   

 
GUARANTORS: 
 

 
1501 BROADWAY RESTAURANT CORP.,
a New York corporation
BENIHANA BETHESDA CORP.,
a New York corporation
BENIHANA BRICKELL STATION CORP.,
a Delaware corporation
BENIHANA BROOMFIELD CORP.,
a Delaware corporation
BENIHANA CARLSBAD CORP.,
a Delaware corporation
BENIHANA CHANDLER CORP.,
a Delaware corporation
BENIHANA CHICAGO CORP.,
a Delaware corporation
BENIHANA ENCINO CORP.,
a California corporation
BENIHANA INTERNATIONAL CORP.,
a Delaware corporation
BENIHANA LINCOLN ROAD CORP.,
a Florida corporation
BENIHANA LOMBARD CORP.,
an Illinois corporation
BENIHANA MARINA CORP.,
a California corporation
BENIHANA MONTEREY CORPORATION,
a Delaware corporation
BENIHANA NATIONAL CORP.,
a Delaware corporation
BENIHANA NATIONAL OF FLORIDA CORP.,
a Delaware corporation
BENIHANA NEW YORK CORP.,
a Delaware corporation
BENIHANA ONTARIO CORP.,
a Delaware corporation
BENIHANA ORLANDO CORP.,
a Delaware corporation

 
[signature pages continue]
 

--------------------------------------------------------------------------------


 

 
BENIHANA PLYMOUTH MEETING CORP.,
a Delaware corporation
BENIHANA OF PUENTE HILLS CORP.,
a Delaware corporation
BENIHANA SCHAUMBURG CORP.,
a Delaware corporation
BENIHANA SUNRISE CORPORATION,
a Delaware corporation
BENIHANA TUCSON CORP.,
a Delaware corporation
BENIHANA WESTBURY CORP.,
a Delaware corporation
BENIHANA WESTWOOD CORP.,
a Delaware corporation
BENIHANA WHEELING CORP.,
a Delaware corporation
BIG SPLASH KENDALL CORP.,
a Delaware corporation
HARU AMSTERDAM AVENUE CORP.,
a New York corporation
HARU FOOD CORP.,
a New York corporation
HARU GRAMERCY PARK CORP.,
a New York corporation
HARU HOLDING CORP.,
a Delaware corporation
HARU PARK AVENUE CORP.,
a Delaware corporation
HARU PHILADELPHIA CORP.,
a Delaware corporation
HARU PRUDENTIAL CORP.,
a Delaware corporation
HARU THIRD AVENUE CORP.,
a New York corporation
HARU TOO, INC.,
a New York corporation
HARU WALL STREET CORP.,
a Delaware corporation
MAXWELL’S INTERNATIONAL INC.,
a Delaware corporation
NOODLE TIME, INC.,
a Florida corporation
RA AHWATUKEE RESTAURANT CORP.,
a Delaware corporation
RA FASHION VALLEY CORP.,
a Delaware corporation
RA KIERLAND RESTAURANT CORP.,
a Delaware corporation
RA SCOTTSDALE CORP.,
a Delaware corporation

 
[signature pages continue]
 

--------------------------------------------------------------------------------




 
RA TEMPE CORP.,
a Delaware corporation
RA SUSHI BALTIMORE CORP.,
a Delaware corporation
RA SUSHI CHICAGO CORP.,
a Delaware corporation
RA SUSHI CORONA CORP.,
a Delaware corporation
RA SUSHI DENVER CORP.,
a Delaware corporation
RA SUSHI GLENVIEW CORP.,
a Delaware corporation
RA SUSHI HUNTINGTON BEACH CORP.,
a Delaware corporation
RA SUSHI HOLDING CORP.,
a Delaware corporation
RA SUSHI LAS VEGAS CORP.,
a Nevada corporation
RA SUSHI LOMBARD CORP.,
a Delaware corporation
RA SUSHI MESA CORP.,
a Delaware corporation
RA SUSHI PALM BEACH GARDENS CORP.,
a Delaware corporation
RA SUSHI SAN DIEGO CORP.,
a Delaware corporation
RA SUSHI SOUTH MIAMI CORP.,
a Delaware corporation
RA SUSHI TORRANCE CORP.,
a Delaware corporation
RA SUSHI TUCSON CORP.,
a Delaware corporation
RA SUSHI TUSTIN CORP.,
a Delaware corporation
RA SUSHI WESTWOOD CORP.,
a Delaware corporation
RUDY’S RESTAURANT GROUP, INC.,
a Nevada corporation
TEPPAN RESTAURANTS LTD.,
an Oregon corporation
THE SAMURAI, INC.,
a New York corporation

 

       
   
   
    By:    /s/ Joel A. Schwartz
                                                                                                                                              

--------------------------------------------------------------------------------

 
Name: Joel A. Schwartz
Title: President of each of the foregoing
          Guarantors

 
[signature pages continue]
 

--------------------------------------------------------------------------------




 
BENIHANA LAS COLINAS CORP.,
a Texas corporation
BENIHANA OF TEXAS, INC.,
a Texas corporation
BENIHANA WOODLANDS CORP.,
a Texas corporation
RA HOUSTON CORP.,
a Texas corporation
RA SUSHI CITY CENTER CORP.,
a Texas corporation
RA SUSHI PLANO CORP.,
a Texas corporation

 

       
   
   
    By:   /s/ Joel A. Schwartz   

--------------------------------------------------------------------------------

 
Name: Joel A. Schwartz
Title: Authorized Agent of each of the
          foregoing Guarantors

 

--------------------------------------------------------------------------------


 
BENIHANA INC.
CREDIT AGREEMENT
 

       LENDERS:  WACHOVIA BANK, NATIONAL ASSOCIATION,  
individually in its capacity as a Lender
and in its capacity as Agent
              By:      

--------------------------------------------------------------------------------

Name:
 
Title:

   

 